UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-06243 Franklin Strategic Series (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: 650 312-2000 Date of fiscal year end: 4/30 Date of reporting period: 1/31/17 Item 1. Schedule of Investments. FRANKLIN STRATEGIC SERIES Statement of Investments, January 31, 2017 (unaudited) Franklin Biotechnology Discovery Fund Shares/ Country Warrants Value Common Stocks and Other Equity Interests 97.7% Biotechnology 86.6% a,b Acadia Pharmaceuticals Inc United States 1,020,600 $ 35,302,554 a Acceleron Pharma Inc United States 186,700 4,533,076 a ADMA Biologics Inc United States 135,600 692,916 a Alder Biopharmaceuticals Inc United States 94,400 1,939,920 a Alexion Pharmaceuticals Inc United States 641,300 83,805,084 a Alnylam Pharmaceuticals Inc United States 185,917 7,434,821 Amgen Inc United States 351,900 55,135,692 a Amicus Therapeutics Inc United States 736,100 4,048,550 a AnaptysBio, Inc United States 101,100 1,713,645 a,b Anthera Pharmaceuticals Inc United States 1,207,262 654,457 a,c Aptose Biosciences Inc., 144A Canada 395,468 379,674 a,b Aquinox Pharmaceuticals Inc Canada 469,500 8,479,170 a,d ARCA biopharma Inc United States 478,077 1,266,904 a,d,e ARCA biopharma Inc., wts., 6/16/22 United States 1,338,619 66,864 a Array BioPharma Inc United States 1,270,100 13,805,987 a Audentes Therapeutics Inc United States 139,400 2,275,008 a,b AveXis Inc United States 248,718 13,873,490 a,b Axovant Sciences Ltd United States 589,582 7,222,379 a,b Bellicum Pharmaceuticals Inc United States 257,000 3,438,660 a Biogen Inc United States 334,761 92,809,140 a BioMarin Pharmaceutical Inc United States 410,256 35,950,733 a Bluebird Bio Inc United States 190,000 14,155,000 a Blueprint Medicines Corp United States 76,400 2,603,712 a,b Cara Therapeutics Inc United States 202,400 3,100,768 a,b,f Cascadian Therapeutics Inc United States 457,783 1,895,222 a Celgene Corp United States 1,076,900 125,081,935 a Celldex Therapeutics Inc United States 1,265,929 4,126,928 a,b Cellectis SA, ADR France 97,200 1,772,928 a ChemoCentryx Inc United States 817,508 5,943,283 a Clovis Oncology Inc United States 340,500 22,064,400 a Concert Pharmaceuticals Inc United States 263,800 2,334,630 a,b CRISPR Therapeutics AG Switzerland 136,300 2,419,325 a,g CRISPR Therapeutics AG, Reg S Switzerland 137,714 2,353,173 a CytomX Therapeutics Inc United States 125,100 1,453,662 a,b Dynavax Technologies Corp United States 368,070 1,509,087 a Edge Therapeutics Inc United States 702,846 6,768,407 a Epizyme Inc United States 450,800 4,733,400 a Exelixis Inc United States 765,100 13,863,612 a,d,f Fate Therapeutics Inc United States 2,084,200 5,689,866 a,d,f Fate Therapeutics Inc., Private Placement United States 289,577 790,545 a,b Genocea Biosciences Inc United States 1,133,200 5,008,744 Gilead Sciences Inc United States 854,100 61,879,545 a GlycoMimetics Inc United States 379,800 2,161,062 a Halozyme Therapeutics Inc United States 177,400 2,048,970 a,b Heron Therapeutics Inc United States 1,700,356 22,104,628 a Immune Design Corp United States 241,427 1,364,063 a Incyte Corp United States 675,300 81,853,113 a,g Intarcia Therapeutics Inc., DD. United States 80,195 4,811,700 a,b Intellia Therapeutics Inc United States 112,400 1,452,208 a Karyopharm Therapeutics Inc United States 652,554 6,753,934 a,b Kite Pharma Inc United States 115,344 5,879,084 a La Jolla Pharmaceutical Co United States 364,300 7,085,635 Quarterly Statement of Investments | See Notes to Statements of Investments. | 1 FRANKLIN STRATEGIC SERIES STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Biotechnology Discovery Fund (continued) Shares/ Country Warrants Value Common Stocks and Other Equity Interests (continued) Biotechnology (continued) a Lion Biotechnologies Inc United States $ a Loxo Oncology Inc United States a MacroGenics Inc United States a,b Merrimack Pharmaceuticals Inc United States a,b Merus BV Netherlands a,b Minerva Neurosciences Inc United States a,b Mirna Therapeutics Inc United States a Natera Inc United States a Neurocrine Biosciences Inc United States a NewLink Genetics Corp United States a,e Northwest Biotherapeutics Inc., wts., 2/20/19 United States a,b Novavax Inc United States a,b OncoMed Pharmaceuticals Inc United States a,b OvaScience Inc United States a Pfenex Inc United States a,b ProQR Therapeutics NV. Netherlands a Proteostasis Therapeutics Inc United States a Ra Pharmaceuticals Inc United States a Radius Health Inc United States a Regeneron Pharmaceuticals Inc United States a REGENXBIO Inc United States a Retrophin Inc United States a Sage Therapeutics Inc United States a,b Sorrento Therapeutics Inc United States a,f Stemline Therapeutics Inc United States a Tesaro Inc United States a Threshold Pharmaceuticals Inc., wts., 2/12/20 United States  a,b Tracon Pharmaceuticals Inc United States a,b Trillium Therapeutics Inc Canada a,b Vascular Biogenics Ltd Israel a Vertex Pharmaceuticals Inc United States a vTv Therapeutics Inc., A. United States a Xencor Inc United States Life Sciences Tools & Services 2.3% a Illumina Inc United States Pharmaceuticals 8.8% a,g Acerta Pharma BV Netherlands a Aclaris Therapeutics Inc United States a,b Agile Therapeutics Inc United States a,b,d Alcobra Ltd Israel a Aratana Therapeutics Inc United States a,b,d BioPharmX Corp United States a,c,d BioPharmX Corp., 144A United States a,d,e BioPharmX Corp., wts., 3/29/21 United States  a,d,e BioPharmX Corp., wts., 11/22/23. United States a Collegium Pharmaceutical Inc United States a,b Egalet Corp United States a,b Flex Pharma Inc United States a Foamix Pharmaceuticals Ltd Israel a GW Pharmaceuticals PLC, ADR United Kingdom |2 FRANKLIN STRATEGIC SERIES STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Biotechnology Discovery Fund (continued) Shares/ Country Warrants Value Common Stocks and Other Equity Interests (continued) Pharmaceuticals (continued) a Jazz Pharmaceuticals PLC United States $ a,b Marinus Pharmaceuticals Inc United States a The Medicines Co United States a,b Nabriva Therapeutics AG, ADR Austria a,b,f Neos Therapeutics Inc United States a Neuroderm Ltd Israel a,b Novan Inc United States a,b Revance Therapeutics Inc United States a,b TherapeuticsMD Inc United States a Theravance Biopharma Inc Cayman Islands a Zogenix Inc United States Total Common Stocks and Other Equity Interests (Cost $857,694,283) Preferred Stocks 0.4% Biotechnology 0.2% a,g True North Therapeutics Inc., pfd., Series D, 144A United States Pharmaceuticals 0.2% a,g G1 Therapeutics Inc., pfd United States Total Preferred Stocks (Cost $4,700,003) Total Investments before Short Term Investments (Cost $862,394,286) Short Term Investments 6.1% Money Market Funds (Cost $15,585,863) 1.2% h,i Institutional Fiduciary Trust Money Market Portfolio, 0.15%. United States Investments from Cash Collateral Received for Loaned Securities (Cost $63,574,564) 4.9% Money Market Funds 4.9% h,i Institutional Fiduciary Trust Money Market Portfolio, 0.15%. United States Total Investments (Cost $941,554,713) 104.2% Other Assets, less Liabilities (4.2)% ) Net Assets 100.0% $ |3 FRANKLIN STRATEGIC SERIES STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Biotechnology Discovery Fund (continued) See Abbreviations on page 67. a Non-income producing. b A portion or all of the security is on loan at January 31, 2017. c Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trusts Board of Trustees. At January 31, 2017, the aggregate value of these securities was $1,333,085, representing 0.1% of net assets. d See Note 9 regarding holdings of 5% voting securities. e Security has been deemed illiquid because it may not be able to be sold within seven days. At January 31, 2017, the aggregate value of these securities was $265,174, representing less than 0.1% of net assets. f At January 31, 2017, pursuant to the Funds policies and the requirements of applicable securities law, the Fund is restricted from trading these securities at period end. g See Note 7 regarding restricted securities. h See Note 10 regarding investments in affiliated management investment companies. i The rate shown is the annualized seven-day yield at period end. |4 FRANKLIN STRATEGIC SERIES Statement of Investments, January 31, 2017 (unaudited) Franklin Flexible Alpha Bond Fund Country Shares Value Management Investment Companies (Cost $168,203) 1.5% Diversified Financials 1.5% PowerShares Senior Loan Portfolio ETF United States $ Principal Amount* Corporate Bonds 38.7% Banks 11.9% a Banco Popular Espanol SA, secured note, Reg S, 1.00%, 3/03/22 Spain EUR Bank of America Corp., senior bond, 5.50%, 12/04/19 United States GBP Bank of Nova Scotia, secured note, 1.875%, 4/26/21 Canada Citigroup Inc., senior note, 2.65%, 10/26/20 United States HSBC USA Inc., senior note, 2.00%, 8/07/18. United States Intesa Sanpaolo SpA, senior note, 3.875%, 1/15/19 Italy JPMorgan Chase & Co., senior note, 2.25%, 1/23/20 United States PHH Corp., senior note, 7.375%, 9/01/19 United States Royal Bank of Canada, secured note, 2.10%, 10/14/20 Canada b The Toronto-Dominion Bank, secured note, 144A, 2.25%, 3/15/21 Canada Consumer Durables & Apparel 2.5% CalAtlantic Group Inc., senior note, 8.375%, 5/15/18 United States Diversified Financials 6.4% b AIG Global Funding, secured note, 144A, 1.90%, 10/06/21 United States secured note, 144A, 2.70%, 12/15/21 United States American Airlines Pass Through Trust, first lien, 2016-2, AA, 3.20%, 6/15/28 United States Capital One Financial Corp., senior note, 3.20%, 2/05/25 United States c Deutsche Bank AG, senior note, FRN, 2.221%, 8/20/20 Germany c The Goldman Sachs Group Inc., senior note, FRN, 2.163%, 9/15/20 United States Morgan Stanley, senior note, 2.65%, 1/27/20 United States Springleaf Finance Corp., senior note, 6.00%, 6/01/20 United States Energy 1.4% Canadian Natural Resources Ltd., senior note, 5.70%, 5/15/17 Canada Sabine Pass Liquefaction LLC, first lien, 5.625%, 4/15/23 United States Food & Staples Retailing 1.4% The Kroger Co., senior note, 3.40%, 4/15/22 United States Walgreen Co., senior bond, 3.10%, 9/15/22. United States Food, Beverage & Tobacco 0.9% Altria Group Inc., senior bond, 4.25%, 8/09/42 United States Health Care Equipment & Services 2.3% Stryker Corp., senior note, 2.00%, 3/08/19 United States Tenet Healthcare Corp., senior note, 5.50%, 3/01/19 United States b Universal Health Services Inc., first lien, 144A, 3.75%, 8/01/19 United States Insurance 1.6% b Jackson National Life Global Funding, secured note, 144A, 2.25%, 4/29/21 United States secured note, 144A, 2.10%, 10/25/21 United States Quarterly Statement of Investments | See Notes to Statements of Investments. | 5 FRANKLIN STRATEGIC SERIES STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Flexible Alpha Bond Fund (continued) Principal Country Amount* Value Corporate Bonds (continued) Insurance (continued) b Principal Life Global Funding II, senior secured note, 144A, 2.625%, 11/19/20 United States 100,000 $ 100,957 174,731 Materials 2.9% Owens-Illinois Inc., senior bond, 7.80%, 5/15/18 United States 200,000 213,000 Reynolds Group Holdings Inc., senior bond, 8.125%, 6/15/17 United States 100,000 102,000 315,000 Media 0.9% Viacom Inc., senior bond, 3.125%, 6/15/22 United States 100,000 97,355 Pharmaceuticals, Biotechnology & Life Sciences 0.9% Baxalta Inc., senior note, 3.60%, 6/23/22 United States 100,000 101,515 Technology Hardware & Equipment 2.4% b Diamond 1 Finance Corp./Diamond 2 Finance Corp., senior secured note, first lien, 144A, 3.48%, 6/01/19. United States 50,000 51,038 c Hewlett Packard Enterprise Co., senior note, FRN, 2.929%, 10/05/18. United States 100,000 102,101 b Sanmina Corp., senior note, first lien, 144A, 4.375%, 6/01/19 United States 100,000 103,250 256,389 Telecommunication Services 0.9% AT&T Inc., senior note, 3.95%, 1/15/25 United States 100,000 99,042 Transportation 1.4% FedEx Corp., senior bond, 3.20%, 2/01/25 United States 50,000 49,776 XPO CNW Inc., senior bond, 7.25%, 1/15/18 United States 100,000 103,111 152,887 Utilities 0.9% Dominion Resources Inc., senior bond, 3.90%, 10/01/25. United States 50,000 51,178 The Southern Co., senior bond, 3.25%, 7/01/26 United States 50,000 48,528 99,706 Total Corporate Bonds (Cost $4,168,537) 4,203,859 Foreign Government and Agency Securities 6.5% b The Export-Import Bank of China, senior note, 144A, 2.50%, 7/31/19 China 200,000 202,506 Government of Indonesia, senior bond, FR70, 8.375%, 3/15/24 Indonesia 263,000,000 IDR 20,416 Government of Japan, senior note, 0.10%, 11/15/18 Japan 19,000,000 JPY 169,218 senior note, 0.10%, 12/15/18 Japan 19,000,000 JPY 169,243 Government of Malaysia, 3.80%, 8/17/23 Malaysia 45,000 MYR 10,093 senior bond, 4.378%, 11/29/19 Malaysia 80,000 MYR 18,552 a U.K. Treasury Bond, Reg S, 2.00%, 9/07/25 United Kingdom 85,000 GBP 113,244 Total Foreign Government and Agency Securities (Cost $708,834) 703,272 U.S. Government and Agency Securities (Cost $565,659) 5.3 % d U.S. Treasury Note, Index Linked, 0.125%, 1/15/23 United States 578,259 580,397 |6 FRANKLIN STRATEGIC SERIES STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Flexible Alpha Bond Fund (continued) Principal Country Amount* Value Asset-Backed Securities and Commercial Mortgage-Backed Securities 35.2% Banks 0.7% c Citigroup Commercial Mortgage Trust, 2007-C6, AM, FRN, 5.724%, 12/10/49 United States 20,000 $ 20,245 c Impac Secured Assets CMN Owner Trust, 2004-4, M1, FRN, 1.536%, 2/25/35 United States 50,000 49,305 69,550 Diversified Financials 26.6% b,c Adirondack Park CLO Ltd., 2013-1A, B, 144A, FRN, 3.023%, 4/15/24. United States 100,000 100,208 c American Express Credit Account Secured Note Trust, 2012-4, B, FRN, 1.318%, 5/15/20 United States 100,000 100,015 b,c BlueMountain CLO Ltd., 2013-3A, A, 144A, FRN, 2.439%, 10/29/25. United States 6,437 6,462 c Capital One Multi-Asset Execution Trust, 2004-B3, B3, FRN, 1.498%, 1/18/22 United States 150,000 150,713 b,c Carlyle Global Market Strategies Ltd., 2014-2A, B2, 144A, FRN, 2.956%, 5/15/25 . United States 100,000 100,037 b,c Cent CLO, 2013-17A, A1, 144A, FRN, 2.339%, 1/30/25 United States 40,000 40,053 c Chase Issuance Trust, 2007-B1, B1, FRN, 1.017%, 4/15/19 United States 100,000 99,992 c COBALT CMBS Commercial Mortgage Trust, 2007-C2, AMFX, FRN, 5.526%, 4/15/47 United States 65,000 66,219 b,c Colony American Homes, 2015-1A, A, 144A, FRN, 1.968%, 7/17/32 United States 109,407 109,612 c Conseco Finance Securitizations Corp., 2002-2, M1, FRN, 7.424%, 3/01/33 United States 90,000 99,922 b,c Eaton Vance CDO Ltd., 2014-1A, A, 144A, FRN, 2.473%, 7/15/26 United States 24,000 24,052 c FHLMC Structured Agency Credit Risk Debt Notes, 2015-DNA1, M2, FRN, 2.621%, 10/25/27. United States 250,000 254,076 2016-DNA1, M1, FRN, 2.221%, 7/25/28 United States 155,808 156,456 2016-HQA3, M1, FRN, 1.571%, 3/25/29 United States 243,903 244,521 c FNMA Connecticut Avenue Securities, 2013-C01, M1, FRN, 2.771%, 10/25/23 United States 49,780 50,274 2014-C02, 2M1, FRN, 1.721%, 5/25/24 United States 30,246 30,274 2014-C02, 2M2, FRN, 3.371%, 5/25/24 United States 40,000 40,400 2014-C03, 1M2, FRN, 3.771%, 7/25/24 United States 50,000 51,074 2014-C04, 1M1, FRN, 5.671%, 11/25/24 United States 60,000 66,241 2014-C04, 2M2, FRN, 5.771%, 11/25/24 United States 48,896 53,400 2015-C01, 1M2, FRN, 5.071%, 2/25/25 United States 47,741 50,878 2015-C01, 2M2, FRN, 5.321%, 2/25/25 United States 34,194 36,381 2015-C02, 1M2, FRN, 4.771%, 5/25/25 United States 9,869 10,420 2015-C02, 2M2, FRN, 4.771%, 5/25/25 United States 23,000 24,188 2015-C03, 1M2, FRN, 5.771%, 7/25/25 United States 50,000 54,738 2015-C03, 2M2, FRN, 5.771%, 7/25/25 United States 50,000 54,714 b 2017-1B1, 144A, FRN, 6.523%, 7/25/29 United States 33,000 34,581 b,c Galaxy XV CLO Ltd., 2013-15A, A, 144A, FRN, 2.273%, 4/15/25 United States 99,000 99,120 b,c Invitation Homes Trust, 2015-SFR2, A, 144A, FRN, 2.118%, 6/17/32 United States 97,732 98,311 c IXIS Real Estate Capital Trust, 2005-HE4, A3, FRN, 1.451%, 2/25/36 United States 8,000 8,003 b,c Madison Park Funding XVIII Ltd., 2015-18A, C, 144A, FRN, 4.041%, 10/21/26 United States 100,000 101,500 b,c Octagon Investment Partners XXIII Ltd., 2015-1A, A1, 144A, FRN, 2.443%, 7/15/27 United States 18,490 18,526 2015-1A, A2, 144A, FRN, 2.443%, 7/15/27 United States 17,554 17,597 b,c PPM Grayhawk CLO Ltd., 07-1A, B, 144A, FRN, 1.724%, 4/18/21 United States 100,000 98,469 b,c Resource Capital Corp. Ltd., 2015-CRE4, A, 144A, FRN, 2.168%, 8/15/32 United States 54,975 54,990 b,c Towd Point Mortgage Trust, 2016-3, A1, 144A, FRN, 2.25%, 4/25/56 United States 86,198 85,703 2016-5, A1, 144A, FRN, 2.50%, 10/25/56 United States 98,238 97,972 b,c Voya CLO Ltd., 2013-3A, A2, 144A, FRN, 2.824%, 1/18/26 United States 100,000 100,246 2,890,338 |7 FRANKLIN STRATEGIC SERIES STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Flexible Alpha Bond Fund (continued) Principal Country Amount* Value Asset-Backed Securities and Commercial Mortgage-Backed Securities (continued) Real Estate 7.9% b BAMLL Commercial Mortgage Securities Trust, 2012-PARK, A, 144A, 2.959%, 12/10/30 United States 100,000 $ 101,539 Banc of America Commercial Mortgage Trust, 2015-UBS7, A4, 3.705%, 9/15/48 United States 100,000 104,905 b Colony MFM Trust, 2014-1, A, 144A, 2.543%, 4/20/50 United States 96,431 96,024 b Core Industrial Trust, 2015-CALW, A, 144A, 3.04%, 2/10/34 United States 30,000 30,727 b,c Eleven Madison Trust Mortgage Trust, 2015-11MD, A, 144A, FRN, 3.555%, 9/10/35 United States 100,000 103,310 b,c Invitation Homes Trust, 2015-SFR1, A, 144A, FRN, 2.218%, 3/17/32 United States 95,838 96,062 b,c SWAY Residential Trust, 2014-1, A, 144A, FRN, 2.068%, 1/17/32 United States 97,589 97,686 c Thornburg Mortgage Securities Trust, 2005-1, A3, FRN, 2.817%, 4/25/45 United States 38,559 38,861 b,c Tricon American Homes Trust, 2015-SFR1, A, 144A, FRN, 2.018%, 5/17/32 United States 93,723 93,715 2015-SFR1, C, 144A, FRN, 2.668%, 5/17/32 United States 100,000 99,471 862,300 Total Asset-Backed Securities and Commercial Mortgage- Backed Securities (Cost $3,795,888) 3,822,188 Mortgage-Backed Securities 2.2% Federal Home Loan Mortgage Corp. (FHLMC) Fixed Rate 0.7% e FHLMC Gold 30 Year, 3.00%, 3/01/47. United States 20,000 19,735 e FHLMC Gold 30 Year, 3.50%, 3/01/47. United States 35,000 35,663 e FHLMC Gold 30 Year, 4.00%, 3/01/47. United States 18,000 18,842 74,240 Federal National Mortgage Association (FNMA) Fixed Rate 1.1% e FNMA 30 Year, 3.00%, 3/01/47 United States 25,000 24,687 e FNMA 30 Year, 3.50%, 3/01/47 United States 65,000 66,282 e FNMA 30 Year, 4.00%, 3/01/47 United States 33,000 34,555 125,524 Government National Mortgage Association (GNMA) Fixed Rate 0.4% e GNMA II SF 30 Year, 3.00%, 2/01/47 United States 20,000 20,163 e GNMA II SF 30 Year, 3.50%, 2/01/47 United States 20,000 20,721 40,884 Total Mortgage-Backed Securities (Cost $240,789) 240,648 Municipal Bonds 5.5% California Statewide CDA, PCR, Southern California Edison Co., Mandatory Put 12/01/23, Refunding, Series D, 2.625%, 11/01/33 United States 5,000 5,033 Cincinnati GO, Various Purpose, Improvement and Refunding, Series A, 5.00%, 12/01/25 United States 100,000 119,018 Citizens Property Insurance Corp. Revenue, Coastal Account, senior secured, Series A1, 5.00%, 6/01/22 United States 125,000 142,854 Clark County School District GO, Refunding, Series D, 5.00%, 6/15/23 United States 25,000 29,282 Colorado State Board of Governors University Enterprise System Revenue, Green Bonds, Series E-2, 5.00%, 3/01/25 United States 100,000 119,799 Denver City and County Airport System Revenue, Refunding, Series A, 5.00%, 11/15/25 United States 5,000 5,971 Minnesota State GO, Refunding, Series D, 5.00%, 8/01/25 United States 5,000 6,071 New York State Dormitory Authority State Personal Income Tax Revenue, General Purpose, Refunding, Series A, 5.00%, 2/15/25 United States 15,000 17,744 Providence St. Joseph Health Obligated Group, 2.746%, 10/01/26 United States 15,000 14,187 |8 FRANKLIN STRATEGIC SERIES STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Flexible Alpha Bond Fund (continued) Principal Country Amount* Value Municipal Bonds (continued) Teays Valley Local School District GO, Pickaway Fairfield and Franklin Counties, Refunding, 4.00%, 12/01/26. United States 100,000 $ 109,622 Texas State GO, Transportation Commission-Highway Improvement, Series A, 5.00%, 4/01/21 United States 5,000 5,695 University of Texas Revenue, Series J, 5.00%, 8/15/25 United States 15,000 18,096 Total Municipal Bonds (Cost $582,989) 593,372 Number of Exchange Contracts Options Purchased 0.1% Calls - Exchange-Traded Options on Interest Rate Futures 0.0% † Euro-Bund, February Strike Price 163 EUR, Expires 2/24/17 EUX 1 593 Number of Contracts/ Notional Counterparty Amount* Puts - Over-the-Counter Credit Default Swaptions 0.0% † Buy protection on CDX.NA.HY.27, Premium Rate 5.00%, Strike Price $103, Expires 3/15/17 CITI 500,000 915 Buy protection on CDX.NA.IG.27, Premium Rate 1.00%, Strike Price $75, Expires 4/19/17 JPHQ 400,000 957 1,872 Debt Option 0.0% † iShares iBoxx High Yield Corporate Bond ETF, April Strike Price $84, Expires 4/21/17 JPHQ 25 1,847 Interest Rate Swaptions 0.1% Receive float 3 month USD LIBOR, Pay fixed 2.15%, Expires 2/27/17 JPHQ 300,000 6,629 Receive float 3 month USD LIBOR, Pay fixed 2.23%, Expires 3/15/17 JPHQ 600,000 1,168 Receive float 3 month USD LIBOR, Pay fixed 2.60%, Expires 3/15/17 CITI 500,000 1,931 9,728 Total Options Purchased (Cost $25,480) 14,040 Total Investments before Short Term Investments (Cost $10,256,379) 10,323,206 Country Shares Short Term Investments (Cost $589,568) 5.4% Money Market Funds 5.4% f,g Institutional Fiduciary Trust Money Market Portfolio, 0.15% United States 589,568 589,568 Total Investments (Cost $10,845,947) 100.4% 10,912,774 Options Written (0.0)% † (618 ) Other Assets, less Liabilities (0.4)% . (46,228 ) Net Assets 100.0% . $ 10,865,928 |9 FRANKLIN STRATEGIC SERIES STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Flexible Alpha Bond Fund (continued) Notional Counterparty Amount* Value Options Written (Premiums received $1,211) (0.0)% † Puts - Over-the-Counter Interest Rate Swaptions (0.0)% † Receive float 3 month USD LIBOR, Pay fixed 2.60%, Expires 2/27/17 JPHQ 300,000 $ (618 ) † Rounds to less than 0.1% of net assets. *The principal/notional amount is stated in U.S. dollars unless otherwise indicated. a Security was purchased pursuant to Regulation S under the Securities Act of 1933, which exempts from registration securities offered and sold outside of the United States. Such a security cannot be sold in the United States without either an effective registration statement filed pursuant to the Securities Act of 1933, or pursuant to an exemption from registration. These securities have been deemed liquid under guidelines approved by the Trust’s Board of Trustees. At January 31, 2017, the aggregate value of these securities was $223,585, representing 2.1% of net assets. b Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust’s Board of Trustees. At January 31, 2017, the aggregate value of these securities was $2,835,732, representing 26.1% of net assets. c The coupon rate shown represents the rate at period end. d Principal amount of security is adjusted for inflation. e Security purchased on a to-be-announced (TBA) basis. f See Note 10 regarding investments in affiliated management investment companies. g The rate shown is the annualized seven-day yield at period end. |10 FRANKLIN STRATEGIC SERIES STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Flexible Alpha Bond Fund (continued) At January 31, 2017, the Fund had the following futures contracts outstanding. See Note 3. Futures Contracts Number of Notional Expiration Unrealized Unrealized Description Type Contracts Value Date Appreciation Depreciation Interest Rate Contracts Australian 10 Yr. Bond Long 2 $ 3/15/17 $ $  Canadian 10 Yr. Bond. Long 1 3/22/17  ) Long Gilt Futures Long 1 3/29/17  U.S. Treasury 2 Yr. Note Short 11 3/31/17  ) U.S. Treasury 5 Yr. Note Short 19 3/31/17  ) U.S. Treasury 10 Yr. Note Short 6 3/22/17  ) U.S. Treasury 10 Yr. Ultra Short 1 3/22/17  ) U.S. Treasury 30 Yr. Bond Short 1 3/22/17  Total Futures Contracts $ $ ) Net unrealized appreciation (depreciation) $ ) At January 31, 2017, the Fund had the following forward exchange contracts outstanding. See Note 3. Forward Exchange Contracts Contract Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Amount Date Appreciation Depreciation OTC Forward Exchange Contracts British Pound UBSW Buy $ 2/08/17 $ $  British Pound UBSW Sell 2/08/17  ) Indian Rupee RBS Buy 2/10/17  ) South African Rand RBS Sell 2/10/17  ) Singapore Dollar RBS Sell 2/14/17  Singapore Dollar RBS Sell 2/14/17  ) Mexican Peso RBS Buy 2/17/17  ) Australian Dollar UBSW Sell 3/14/17  ) Japanese Yen UBSW Sell 3/30/17  ) Canadian Dollar RBS Sell 4/04/17  ) Euro UBSW Sell 4/04/17  ) Chilean Peso UBSW Sell 4/13/17  ) South Korean Won RBS Sell 4/27/17  ) British Pound UBSW Sell 5/05/17  ) Swedish Krona UBSW Buy 5/05/17  Japanese Yen JPHQ Sell 12/17/18  ) British Pound JPHQ Sell 8/15/19  Total Forward Exchange Contracts $ $ ) Net unrealized appreciation (depreciation) $ ) a May be comprised of multiple contracts with the same counterparty, currency and settlement date. |11 FRANKLIN STRATEGIC SERIES STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Flexible Alpha Bond Fund (continued) At January 31, 2017, the Fund had the following credit default swap contracts outstanding. See Note 3. Credit Default Swap Contracts Unamortized Periodic Counter- Upfront Payment party/ Notional Expiration Payments Unrealized Unrealized Description Rate Exchange Amount a Date (Receipts) Appreciation Depreciation Value Rating b Centrally Cleared Swap Contracts Contracts to Sell Protection c Single Name Freeport-McMoRanInc 1.00 % ICE $ 15,000 12/20/21 $ (1,235 ) $ – $ (201 ) $ (1,436 ) BB- OTC Swap Contracts Contracts to Buy Protection Single Name TheAESCorp 5.00 % JPHQ 30,000 6/20/21 (2,927 ) – (1,135 ) (4,062 ) CalAtlanticGroupInc 5.00 % BZWS 250,000 6/20/18 (13,825 ) – (3,230 ) (17,055 ) Canadian Natural Resources Ltd 5.00 % GSCO 100,000 6/20/17 (1,395 ) – (1,052 ) (2,447 ) OlinCorp 1.00 % GSCO 25,000 6/20/21 1,767 – (831 ) 936 Owens-Illinois Inc 5.00 % CITI 200,000 6/20/18 (11,031 ) – (3,451 ) (14,482 ) PactivLLC 5.00 % CITI 100,000 6/20/17 (709 ) – (1,707 ) (2,416 ) PHH Corp 5.00 % BZWS 200,000 9/20/19 (2,363 ) – (15,589 ) (17,952 ) RiteAidCorp 5.00 % JPHQ 70,000 12/20/20 (9,798 ) – (883 ) (10,681 ) SanminaCorp 5.00 % BZWS 100,000 6/20/19 (10,254 ) – (648 ) (10,902 ) Springleaf Finance Corp 5.00 % GSCO 100,000 6/20/20 (4,086 ) – (1,043 ) (5,129 ) TenetHealthcareCorp 5.00 % BZWS 100,000 3/20/19 (4,823 ) 109 – (4,714 ) TenetHealthcareCorp 5.00 % GSCO 50,000 3/20/19 (2,359 ) 2 – (2,357 ) Universal Health Services Inc 5.00 % BZWS 50,000 9/20/19 (5,466 ) – (547 ) (6,013 ) XPOCNWInc 5.00 % JPHQ 100,000 3/20/18 (2,733 ) – (546 ) (3,279 ) Contracts to Sell Protection c Single Name AmericanTowerCorp 1.00 % GSCO 100,000 3/20/21 (1,548 ) 33 – (1,515 ) BBB- CalpineCorp 5.00 % JPHQ 30,000 6/20/21 1,546 1,698 – 3,244 B Enterprise Products Operating LLC 1.00 % GSCO 50,000 3/20/23 (770 ) – (211 ) (981 ) BBB+ Government of Mexico 1.00 % JPHQ 10,000 9/20/20 (153 ) 74 – (79 ) BBB+ Sprint Communications Inc 5.00 % JPHQ 12,000 9/20/20 - 1,141 – 1,141 B Traded Index d Citibank Bespoke Dec-18 Hong Kong TrancheIndex 1.00 % CITI 30,000 12/20/18 (1,210 ) – (98 ) (1,308 ) Non- Investment Grade Total OTC Swap Contracts $ (72,137 ) $ 3,057 $ (30,971 ) $ (100,051 ) Total Credit Default Swap Contracts $ (73,372 ) $ 3,057 $ (31,172 ) $ (101,487 ) Net unrealized appreciation (depreciation) $ (28,115 ) |12 FRANKLIN STRATEGIC SERIES STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Flexible Alpha Bond Fund (continued) Credit Default Swap Contracts (continued) a For contracts to sell protection, the notional amount is equal to the maximum potential amount of the future payments and no recourse provisions have been entered into in association with the contracts. b Based on Standard and Poor’s (S&P) Rating for single name swaps and internal ratings for index swaps. Internal ratings based on mapping into equivalent ratings from external vendors. c The Fund enters contracts to sell protection to create a long credit position. Performance triggers include default, bankruptcy or restructuring for single name swaps, and failure to pay or bankruptcy of the underlying securities for traded index swaps. d Represents a custom index comprised of a basket of underlying issuers. At January 31, 2017, the Fund had the following interest rate swap contracts outstanding. See Note 3. Interest Rate Swap Contracts Unamortized Upfront Notional Expiration Payments/ Unrealized Unrealized Description Exchange Amount Date (Receipts) Appreciation Depreciation Value Centrally Cleared Swap Contracts Receive Floating rate 3-month USD BBA LIBOR + 0.661% Pay Fixed Semi-Annual 1.75%. LCH $ 300,000 3/15/24 $ (6,412 ) $ 15,537 $ — $ 9,125 Net unrealized appreciation (depreciation) $ 15,537 At January 31, 2017, the Fund had the following cross-currency swap contracts outstanding. See Note 3. Cross Currency Swap Contracts Counter- Notional Expiration Unrealized Unrealized Description party Amount* Date Appreciation Depreciation OTC Swap Contracts Receive Floating Quarterly 3-month USD BBA LIBOR+1.53% CITI 106,500 USD 3/03/22 $ — $ (718 ) Pay Fixed Annual 1.00% 100,000 EUR Net unrealized appreciation (depreciation) $ (718 ) *In U.S. dollars unless otherwise indicated. See Abbreviations on page 67. |13 FRANKLIN STRATEGIC SERIES Statement of Investments, January 31, 2017 (unaudited) Franklin Focused Core Equity Fund Country Shares Value Common Stocks 98.2% Consumer Discretionary 8.1% a Altice NV, A Netherlands $ Twenty-First Century Fox Inc., B United States Consumer Staples 2.3% CVS Health Corp United States Energy 10.3% Anadarko Petroleum Corp United States Pioneer Natural Resources Co United States Schlumberger Ltd United States Financials 26.6% a Athene Holding Ltd., A. Bermuda Bank of America Corp United States BlackRock Inc United States The Charles Schwab Corp United States The Hartford Financial Services Group Inc United States JPMorgan Chase & Co United States Moodys Corp United States Synchrony Financial United States Willis Towers Watson PLC United States Health Care 13.1% Aetna Inc United States a Allergan PLC United States a Horizon Pharma PLC. United States Medtronic PLC United States Industrials 6.0% a Genesee & Wyoming Inc United States a IHS Markit Ltd United States Information Technology 24.9% a Adobe Systems Inc United States a Alphabet Inc., A United States a Alphabet Inc., C United States a Blackhawk Network Holdings Inc United States Mastercard Inc., A. United States Microsoft Corp United States Motorola Solutions Inc United States QUALCOMM Inc United States Sabre Corp United States Real Estate 6.9% a CBRE Group Inc United States Equinix Inc United States Total Common Stocks (Cost $116,134,332) Quarterly Statement of Investments | See Notes to Statements of Investments. | 14 FRANKLIN STRATEGIC SERIES STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Focused Core Equity Fund (continued) Country Shares Value Short Term Investments (Cost $2,220,248) 1.6% Money Market Funds 1.6% b,c Institutional Fiduciary Trust Money Market Portfolio, 0.15% United States $ Total Investments (Cost $118,354,580) 99.8% Other Assets, less Liabilities 0.2% Net Assets 100.0% $ a Non-income producing. b See Note 10 regarding investments in affiliated management investment companies. c The rate shown is the annualized seven-day yield at period end. |15 FRANKLIN STRATEGIC SERIES Statement of Investments, January 31, 2017 (unaudited) Franklin Global Government Bond Fund Principal Country Amount* Value Foreign Government and Agency Securities 65.4% Government of Canada, 2.75%, 6/01/22. Canada 450,000 CAD $ 372,342 Government of Chile, 3.875%, 8/05/20 Chile 100,000 106,080 a Government of Finland, senior bond, Reg S, 2.00%, 4/15/24 Finland 350,000 EUR 425,386 a Government of France, Reg S, 1.00%, 5/25/19 France 160,000 EUR 178,500 a Government of Indonesia, Reg S, 4.875%, 5/05/21 Indonesia 200,000 213,448 a Government of Lithuania, senior note, Reg S, 6.625%, 2/01/22 Lithuania 200,000 232,833 Government of Malaysia, senior bond, 4.24%, 2/07/18 Malaysia 650,000 MYR 148,462 senior note, 3.654%, 10/31/19 Malaysia 550,000 MYR 125,139 Government of Mexico, 7.75%, 12/14/17 Mexico 30,000 b MXN 145,469 8.00%, 12/07/23 Mexico 30,000 b MXN 149,335 senior bond, 5.95%, 3/19/19 Mexico 100,000 108,425 Government of Peru, senior bond, 6.55%, 3/14/37. Peru 200,000 254,198 Government of Poland, 3.25%, 7/25/19. Poland 1,400,000 PLN 357,856 4.00%, 10/25/23 Poland 1,150,000 PLN 296,315 2.50%, 7/25/26. Poland 2,000,000 PLN 449,738 Government of Singapore, 2.375%, 4/01/17 Singapore 350,000 SGD 248,932 a Government of Spain, senior bond, Reg S, 4.40%, 10/31/23 Spain 180,000 EUR 238,126 senior bond, Reg S, 2.15%, 10/31/25 Spain 350,000 EUR 398,995 senior bond, Reg S, 5.15%, 10/31/28 Spain 200,000 EUR 291,517 Italy Treasury Bond, a Reg S, 3.50%, 3/01/30 Italy 700,000 EUR 831,871 senior bond, 4.25%, 9/01/19 Italy 160,000 EUR 190,377 senior bond, 5.50%, 9/01/22 Italy 450,000 EUR 597,667 senior bond, 1.25%, 12/01/26 Italy 375,000 EUR 369,574 a Queensland Treasury Corp., senior bond, Reg S, 5.75%, 7/22/24 Australia 600,000 AUD 543,744 senior note, Reg S, 6.00%, 7/21/22. Australia 300,000 AUD 267,591 a United Kingdom Treasury Bond, Reg S, 4.25%, 6/07/32 United Kingdom 230,000 GBP 384,501 a United Kingdom Treasury Note, Reg S, 1.25%, 7/22/18 United Kingdom 190,000 GBP 242,911 Total Foreign Government and Agency Securities (Cost $8,877,038) 8,169,332 U.S. Government and Agency Securities 20.7% U.S. Treasury Bond, 4.375%, 11/15/39 United States 140,000 173,015 2.50%, 2/15/45. United States 140,000 125,095 c Index Linked, 3.375%, 4/15/32 United States 163,176 229,050 U.S. Treasury Note, 1.875%, 8/31/17 United States 700,000 704,689 1.25%, 11/15/18 United States 300,000 300,498 2.625%, 11/15/20 United States 850,000 878,919 c Index Linked, 1.25%, 7/15/20 United States 166,012 176,719 Total U.S. Government and Agency Securities (Cost $2,564,076) 2,587,985 Total Investments before Short Term Investments (Cost $11,441,114) 10,757,317 Quarterly Statement of Investments | See Notes to Statements of Investments. | 16 FRANKLIN STRATEGIC SERIES STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Global Government Bond Fund (continued) Country Shares Value Short Term Investments (Cost $1,319,217) 10.6% Money Market Funds 10.6% d,e Institutional Fiduciary Trust Money Market Portfolio, 0.15% United States 1,319,217 $ 1,319,217 Total Investments (Cost $12,760,331) 96.7% 12,076,534 Other Assets, less Liabilities 3.3% 416,497 Net Assets 100.0% $ 12,493,031 *The principal amount is stated in U.S. dollars unless otherwise indicated. a Security was purchased pursuant to Regulation S under the Securities Act of 1933, which exempts from registration securities offered and sold outside of the United States. Such a security cannot be sold in the United States without either an effective registration statement filed pursuant to the Securities Act of 1933, or pursuant to an exemption from registration. These securities have been deemed liquid under guidelines approved by the Trust’s Board of Trustees. At January 31, 2017, the aggregate value of these securities was $4,249,423, representing 34.0% of net assets. b Principal amount is stated in 100 Mexican Peso Units. c Principal amount of security is adjusted for inflation. d See Note 10 regarding investments in affiliated management investment companies. e The rate shown is the annualized seven-day yield at period end. At January 31, 2017, the Fund had the following forward exchange contracts outstanding. See Note 3. Forward Exchange Contracts Contract Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Amount Date Appreciation Depreciation OTC Forward Exchange Contracts Australian Dollar BZWS Sell 1,100,000 817,263 3/14/17 $ — $ (16,059 ) Euro CITI Sell 1,010,000 1,078,849 3/14/17 — (13,247 ) Japanese Yen CITI Buy 88,000,000 774,348 3/14/17 5,966 — Malaysian Ringgit BZWS Sell 900,000 202,703 3/14/17 14 — Mexican Peso DBW Buy 5,000,000 241,987 3/14/17 — (3,655 ) Polish Zloty BZWS Sell 2,900,000 691,810 3/14/17 — (31,813 ) Singapore Dollar CITI Sell 350,000 245,894 3/14/17 — (2,456 ) Swedish Krona BZWS Buy 2,750,000 291,084 EUR 3/14/17 169 — Total Forward Exchange Contracts $ 6,149 $ (67,230 ) Net unrealized appreciation (depreciation) $ (61,081 ) a May be comprised of multiple contracts with the same counterparty, currency and settlement date. See Abbreviations on page 67. |17 FRANKLIN STRATEGIC SERIES Statement of Investments, January 31, 2017 (unaudited) Franklin Growth Opportunities Fund Country Shares Value Common Stocks 99.5% Consumer Discretionary 15.5% Advance Auto Parts Inc United States $ a Amazon.com Inc United States a Charter Communications Inc., A United States Comcast Corp., A United States Delphi Automotive PLC United Kingdom a Global Eagle Entertainment Inc United States Las Vegas Sands Corp United States Newell Brands Inc United States b NIKE Inc., B United States a The Priceline Group Inc United States Starbucks Corp United States The Walt Disney Co United States Consumer Staples 2.6% Constellation Brands Inc., A United States a Monster Beverage Corp United States Pinnacle Foods Inc United States Energy 3.5% Anadarko Petroleum Corp United States a Diamondback Energy Inc United States Halliburton Co United States a,c Keane Group Inc United States Financials 7.7% a Athene Holding Ltd., A Bermuda BlackRock Inc United States The Charles Schwab Corp United States Intercontinental Exchange Inc United States MarketAxess Holdings Inc United States Moodys Corp United States a Signature Bank United States a SVB Financial Group. United States Synchrony Financial United States Health Care 15.4% a,d Acerta Pharma BV Netherlands a Alexion Pharmaceuticals Inc United States a Allergan PLC United States a Biogen Inc United States Bristol-Myers Squibb Co United States a Celgene Corp United States a Edwards Lifesciences Corp United States Eli Lilly & Co United States a,c Heron Therapeutics Inc United States a Incyte Corp United States Medtronic PLC United States a Nevro Corp United States a,c Revance Therapeutics Inc United States a Tesaro Inc United States Quarterly Statement of Investments | See Notes to Statements of Investments. | 18 FRANKLIN STRATEGIC SERIES STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Growth Opportunities Fund (continued) Country Shares Value Common Stocks (continued) Health Care (continued) UnitedHealth Group Inc United States $ Industrials 5.1% Allegiant Travel Co United States Honeywell International Inc United States a IHS Markit Ltd United States Raytheon Co United States Roper Technologies Inc United States a,b Univar Inc United States Information Technology 41.3% a Adobe Systems Inc United States a Alibaba Group Holding Ltd., ADR China a Alphabet Inc., A United States a Alphabet Inc., C United States Analog Devices Inc United States Apple Inc United States a Autodesk Inc United States Broadcom Ltd Singapore a BroadSoft Inc United States a Cavium Inc United States a CoStar Group Inc United States a Electronic Arts Inc United States a Facebook Inc., A. United States a Fiserv Inc United States a MACOM Technology Solutions Holdings Inc United States Mastercard Inc., A United States Microsoft Corp United States a Mobileye NV Israel a Nanometrics Inc United States NVIDIA Corp United States a Palo Alto Networks Inc United States a Paylocity Holding Corp United States a Salesforce.com Inc United States a ServiceNow Inc United States a Tyler Technologies Inc United States Visa Inc., A United States Xilinx Inc United States a Zendesk Inc United States Materials 2.4% a Axalta Coating Systems Ltd United States Ecolab Inc United States Martin Marietta Materials Inc United States Real Estate 3.0% American Tower Corp United States Equinix Inc United States |19 FRANKLIN STRATEGIC SERIES STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Growth Opportunities Fund (continued) Country Shares Value Common Stocks (continued) Telecommunication Services 3.0% a SBA Communications Corp United States 563,951 $ 59,361,482 a T-Mobile U.S. Inc United States 702,862 43,767,217 103,128,699 Total Common Stocks (Cost $2,165,787,331) 3,404,634,108 Preferred Stocks 0.4% Consumer Discretionary 0.3% a,d Proterra Inc., pfd., 5, 144A United States 2,362,202 11,896,616 Information Technology 0.1% a,d Tanium Inc., pfd., G. United States 805,800 2,865,962 Total Preferred Stocks (Cost $15,896,849) 14,762,578 Total Investments before Short Term Investments (Cost $2,181,684,180) 3,419,396,686 Short Term Investments 1.0% Money Market Funds (Cost $28,600,100) 0.8% e,f Institutional Fiduciary Trust Money Market Portfolio, 0.15% United States 28,600,100 28,600,100 Investments from Cash Collateral Received for Loaned Securities (Cost $4,858,300) 0.2% Money Market Funds 0.2% e,f Institutional Fiduciary Trust Money Market Portfolio, 0.15% United States 4,858,300 4,858,300 Total Investments (Cost $2,215,142,580) 100.9% 3,452,855,086 Other Assets, less Liabilities (0.9)% (31,043,763 ) Net Assets 100.0% $ 3,421,811,323 See Abbreviations on page 67. a Non-income producing. b A portion or all of the security purchased on a delayed delivery basis. c A portion or all of the security is on loan at January 31, 2017. d See Note 7 regarding restricted securities. e See Note 10 regarding investments in affiliated management investment companies. f The rate shown is the annualized seven-day yield at period end. |20 FRANKLIN STRATEGIC SERIES Statement of Investments, January 31, 2017 (unaudited) Franklin Natural Resources Fund Country Shares Value Common Stocks 94.9% Coal & Consumable Fuels 0.0% a,b Energy Coal Resources, 144A. United States 199,375 $ — Copper 4.6% Antofagasta PLC United Kingdom 804,500 8,449,030 First Quantum Minerals Ltd Canada 274,000 3,453,410 a Freeport-McMoRan Inc United States 440,300 7,330,995 a Imperial Metals Corp Canada 388,300 2,027,988 a Lundin Mining Corp Canada 595,000 3,637,634 Sandfire Resources NL. Australia 1,412,167 7,046,168 31,945,225 Diversified Metals & Mining 5.1% BHP Billiton PLC, ADR Australia 316,900 11,595,371 a Glencore PLC Switzerland 1,785,700 7,331,950 Hudbay Minerals Inc Canada 292,900 2,292,359 a Nautilus Minerals Inc Canada 3,895,831 463,789 Rio Tinto PLC, ADR United Kingdom 154,200 6,906,618 South32 Ltd Australia 1,433,300 2,988,896 Teck Resources Ltd., B Canada 134,600 3,303,084 34,882,067 Fertilizers & Agricultural Chemicals 0.7% The Mosaic Co United States 165,900 5,204,283 Gold 6.6% Agnico Eagle Mines Ltd Canada 78,700 3,751,850 Alamos Gold Inc., A Canada 470,100 3,523,945 a B2Gold Corp Canada 2,131,100 6,465,319 Barrick Gold Corp Canada 354,600 6,538,824 Goldcorp Inc Canada 421,400 6,814,038 a Guyana Goldfields Inc Canada 811,800 4,027,825 Newcrest Mining Ltd Australia 201,900 3,296,260 OceanaGold Corp Australia 1,014,010 3,520,219 Randgold Resources Ltd., ADR United Kingdom 43,500 3,694,890 Tahoe Resources Inc United States 381,900 3,481,684 45,114,854 Integrated Oil & Gas 16.1% BP PLC, ADR United Kingdom 199,900 7,192,402 Chevron Corp United States 122,200 13,606,970 Exxon Mobil Corp United States 143,400 12,029,826 Occidental Petroleum Corp United States 310,400 21,035,808 a Petroleo Brasileiro SA, ADR Brazil 268,000 2,749,680 Royal Dutch Shell PLC, A United Kingdom 149,247 4,031,188 Royal Dutch Shell PLC, A, ADR United Kingdom 396,400 21,560,196 Suncor Energy Inc Canada 333,900 10,350,387 Total SA, B, ADR France 361,015 18,252,919 110,809,376 Oil & Gas Drilling 2.0% Ensco PLC, A United States 317,319 3,465,123 a Pioneer Energy Services Corp United States 851,743 5,365,981 a Rowan Cos. PLC United States 265,900 4,764,928 13,596,032 Quarterly Statement of Investments | See Notes to Statements of Investments. | 21 FRANKLIN STRATEGIC SERIES STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Natural Resources Fund (continued) Country Shares Value Common Stocks (continued) Oil & Gas Equipment & Services 18.7% Baker Hughes Inc United States $ a Dril-Quip Inc United States Halliburton Co United States Hunting PLC United Kingdom a Keane Group Inc United States a Mammoth Energy Services Inc United States Oceaneering International Inc United States a Oil States International Inc United States a PHI Inc., non-voting United States RPC Inc United States Schlumberger Ltd United States a Superior Energy Services Inc United States a TechnipFMC PLC United States a Weatherford International PLC. United States Oil & Gas Exploration & Production 33.1% Aker BP ASA. Norway Anadarko Petroleum Corp United States Cabot Oil & Gas Corp., A United States a Cairn Energy PLC United Kingdom a Callon Petroleum Co United States Canadian Natural Resources Ltd Canada Cimarex Energy Co United States a Cobalt International Energy Inc United States a Concho Resources Inc United States ConocoPhillips United States a Diamondback Energy Inc United States EOG Resources Inc United States EQT Corp United States a Gran Tierra Energy Inc Colombia a Gulfport Energy Corp United States Hess Corp United States a Jagged Peak Energy Inc United States Marathon Oil Corp United States a Matador Resources Co United States Noble Energy Inc United States a Ophir Energy PLC United Kingdom Pioneer Natural Resources Co United States a Resolute Energy Corp United States a Rice Energy Inc United States SM Energy Co United States a Synergy Resources Corp United States Oil & Gas Refining & Marketing 4.0% HollyFrontier Corp United States Marathon Petroleum Corp United States Phillips 66 United States Valero Energy Corp United States |22 FRANKLIN STRATEGIC SERIES STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Natural Resources Fund (continued) Country Shares Value Common Stocks (continued) Oil & Gas Storage & Transportation 3.7% Kinder Morgan Inc United States 704,400 $ 15,736,296 Spectra Energy Corp United States 165,800 6,905,570 Targa Resources Corp United States 47,700 2,748,474 25,390,340 Steel 0.3% United States Steel Corp United States 62,100 2,031,291 Total Common Stocks (Cost $530,677,823) 653,139,062 Convertible Preferred Stocks 0.8% Oil & Gas Exploration & Production 0.8% Sanchez Energy Corp., 4.875%, cvt. pfd., A United States 84,500 3,396,900 Sanchez Energy Corp., 6.50%, cvt. pfd., B United States 56,000 2,477,440 Total Convertible Preferred Stocks (Cost $6,412,173) 5,874,340 Preferred Stocks (Cost $2,376,164) 0.0% Coal & Consumable Fuels 0.0% a,b Energy Coal Resources, 144A, pfd United States 29,847 — Principal Amount Convertible Bonds (Cost $3,601,953) 0.2% Oil & Gas Exploration & Production 0.2% Cobalt International Energy Inc., cvt., senior bond, 3.125%, 5/15/24 United States $ 4,787,000 1,244,620 Total Investments before Short Term Investments (Cost $543,068,113) 660,258,022 Shares Short Term Investments (Cost $30,742,607) 4.5% Money Market Funds 4.5% c,d Institutional Fiduciary Trust Money Market Portfolio, 0.15% United States 30,742,607 30,742,607 Total Investments (Cost $573,810,720) 100.4% 691,000,629 Other Assets, less Liabilities (0.4)% (2,963,826 ) Net Assets 100.0% $ 688,036,803 See Abbreviations on page 67. a Non-income producing. b See Note 7 regarding restricted securities. c See Note 10 regarding investments in affiliated management investment companies. d The rate shown is the annualized seven-day yield at period end. |23 FRANKLIN STRATEGIC SERIES Statement of Investments, January 31, 2017 (unaudited) Franklin Small Cap Growth Fund Shares Value Common Stocks 95.4% Consumer Discretionary 15.8% a At Home Group Inc $ a Boot Barn Holdings Inc a Buffalo Wild Wings Inc a,b Duluth Holdings Inc a Five Below Inc a Global Eagle Entertainment Inc a Grand Canyon Education Inc a The Habit Restaurants Inc., A a IMAX Corp KB Home Lithia Motors Inc a M/I Homes Inc a,b Nord Anglia Education Inc. (Hong Kong) a Shutterfly Inc a,c Sportsmans Warehouse Holdings Inc a Tenneco Inc a Tile Shop Holdings Inc Wingstop Inc a Zoes Kitchen Inc Consumer Staples 2.7% a Smart & Final Stores Inc a TreeHouse Foods Inc Energy 3.6% a Matador Resources Co a Resolute Energy Corp a Superior Energy Services Inc a Synergy Resources Corp Financials 5.9% Chemical Financial Corp Evercore Partners Inc Houlihan Lokey Inc Pinnacle Financial Partners Inc a PRA Group Inc a Western Alliance Bancorp Health Care 18.4% a Aclaris Therapeutics Inc a,b Adeptus Health Inc., A a American Renal Associates Holdings Inc a,c Aratana Therapeutics Inc a Array BioPharma Inc a AveXis Inc a Celldex Therapeutics Inc a,b Collegium Pharmaceutical Inc a,b ConforMIS Inc a,b Corium International Inc a DexCom Inc Quarterly Statement of Investments | See Notes to Statements of Investments. | 24 FRANKLIN STRATEGIC SERIES STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Small Cap Growth Fund (continued) Shares Value Common Stocks (continued) Health Care (continued) a Edge Therapeutics Inc 636,900 $ 6,133,347 a Foamix Pharmaceuticals Ltd. (Israel) 457,580 4,603,255 a Halozyme Therapeutics Inc 293,200 3,386,460 a HealthEquity Inc 570,716 26,395,615 a,b Heron Therapeutics Inc 1,185,993 15,417,909 a Impax Laboratories Inc 1,272,100 16,728,115 a Integer Holdings Corp 1,098,200 35,581,680 a iRhythm Technologies Inc 704,597 22,991,000 a Karyopharm Therapeutics Inc 1,373,386 14,214,545 a Lion Biotechnologies Inc 1,422,800 10,315,300 a Loxo Oncology Inc 154,958 6,079,002 a Neogen Corp 452,500 29,883,100 a,b,d Neos Therapeutics Inc 479,738 2,806,467 a Nevro Corp 529,700 46,094,494 a PAREXEL International Corp 207,100 14,681,319 a,c Pfenex Inc 1,175,631 9,381,535 a Revance Therapeutics Inc 1,148,500 22,970,000 a Sage Therapeutics Inc 406,600 19,508,668 a The Spectranetics Corp 1,866,900 48,259,365 a,b TherapeuticsMD Inc 2,746,300 15,956,003 521,355,303 Industrials 17.4% a The Advisory Board Co 196,200 8,927,100 Allegiant Travel Co 240,848 41,425,856 Altra Industrial Motion Corp 760,200 28,355,460 a Astronics Corp 1,137,399 37,318,061 a Beacon Roofing Supply Inc 706,800 30,936,636 Cubic Corp 492,400 23,413,620 a DigitalGlobe Inc 748,900 21,006,645 a Echo Global Logistics Inc 357,525 8,491,219 Interface Inc 952,400 17,333,680 Kennametal Inc 832,000 29,735,680 a,c The KEYW Holding Corp 2,823,782 28,266,058 a Mercury Systems Inc 1,089,500 36,737,940 Mobile Mini Inc 1,083,400 35,264,670 a Spirit Airlines Inc 609,600 32,942,784 Steelcase Inc., A 1,355,323 22,769,426 a Univar Inc 1,317,832 39,297,750 US Ecology Inc 959,690 49,184,113 491,406,698 Information Technology 28.2% a,c 2U Inc 2,814,352 95,800,542 a Alarm.com Holdings Inc 1,526,324 41,348,117 a Bazaarvoice Inc 3,709,350 17,433,945 a Bottomline Technologies (de) Inc 1,384,804 35,617,159 a BroadSoft Inc 846,974 35,572,908 a Callidus Software Inc 2,359,200 43,527,240 a Cavium Inc 655,700 43,413,897 Cognex Corp 225,600 15,241,536 a Envestnet Inc 1,043,522 39,445,132 a FARO Technologies Inc 277,400 10,291,540 a Guidewire Software Inc 585,900 30,660,147 |25 FRANKLIN STRATEGIC SERIES STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Small Cap Growth Fund (continued) Shares Value Common Stocks (continued) Information Technology (continued) a Hubspot Inc $ a Integrated Device Technology Inc a Ixia a,c Lattice Semiconductor Corp a MACOM Technology Solutions Holdings Inc a Nanometrics Inc a Paylocity Holding Corp a Proofpoint Inc a Pure Storage Inc., A a Q2 Holdings Inc a Quantenna Communications Inc a Shoretel Inc a ViaSat Inc a Zendesk Inc Materials 2.2% H.B. Fuller Co a Ingevity Corp Real Estate 1.2% Coresite Realty Corp Total Common Stocks (Cost $2,219,650,147) Preferred Stocks 1.3% Consumer Discretionary 0.9% a,e DraftKings Inc., pfd., D a,e DraftKings Inc., pfd., D-1 a,e Proterra Inc., pfd., 5, 144A Information Technology 0.4% a,e Smule Inc., pfd., G, 144A Total Preferred Stocks (Cost $40,099,989) Principal Amount Convertible Bonds (Cost $6,200,000) 0.3% Consumer Discretionary 0.3% e DraftKings Inc., cvt., E, 5.00%, 12/23/17 $ Total Investments before Short Term Investments (Cost $2,265,950,136) Shares Short Term Investments 5.3% Money Market Funds (Cost $89,410,101) 3.2% f,g Institutional Fiduciary Trust Money Market Portfolio, 0.15% |26 FRANKLIN STRATEGIC SERIES STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Small Cap Growth Fund (continued) Shares Value Investments from Cash Collateral Received for Loaned Securities (Cost $60,385,225) 2.1% Money Market Funds 2.1% f,g Institutional Fiduciary Trust Money Market Portfolio, 0.15% $ Total Investments (Cost $2,415,745,462) 102.3% Other Assets, less Liabilities (2.3)% ) Net Assets 100.0% $ a Non-income producing. b A portion or all of the security is on loan at January 31, 2017. c See Note 9 regarding holdings of 5% voting securities. d At January 31, 2017, pursuant to the Funds policies and the requirements of applicable securities law, the Fund is restricted from trading this security at period end. e See Note 7 regarding restricted securities. f See Note 10 regarding investments in affiliated management investment companies. g The rate shown is the annualized seven-day yield at period end. |27 FRANKLIN STRATEGIC SERIES Statement of Investments, January 31, 2017 (unaudited) Franklin Small-Mid Cap Growth Fund Shares Value Common Stocks 95.6% Consumer Discretionary 18.8% Advance Auto Parts Inc $ a Buffalo Wild Wings Inc Delphi Automotive PLC (United Kingdom) Dicks Sporting Goods Inc a Dollar Tree Inc Dominos Pizza Inc Expedia Inc a Global Eagle Entertainment Inc a Grand Canyon Education Inc Hanesbrands Inc a IMAX Corp L Brands Inc a Liberty Broadband Corp., C Marriott International Inc., A Newell Brands Inc a Norwegian Cruise Line Holdings Ltd a NVR Inc a OReilly Automotive Inc Ross Stores Inc Tractor Supply Co a,b Zoes Kitchen Inc Consumer Staples 4.7% Church & Dwight Co. Inc Molson Coors Brewing Co., B a Monster Beverage Corp Pinnacle Foods Inc a Post Holdings Inc a TreeHouse Foods Inc Energy 2.8% Cabot Oil & Gas Corp., A a Jagged Peak Energy Inc Noble Energy Inc a Superior Energy Services Inc Financials 9.5% a Affiliated Managers Group Inc Arthur J. Gallagher & Co Lazard Ltd., A MarketAxess Holdings Inc Moodys Corp a Signature Bank a SVB Financial Group Willis Towers Watson PLC Health Care 15.7% a Acadia Pharmaceuticals Inc a BioMarin Pharmaceutical Inc a Celldex Therapeutics Inc Quarterly Statement of Investments | See Notes to Statements of Investments. | 28 FRANKLIN STRATEGIC SERIES STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Small-Mid Cap Growth Fund (continued) Shares Value Common Stocks (continued) Health Care (continued) a Cerner Corp 348,502 $ 18,718,042 The Cooper Cos. Inc 170,600 31,494,466 CR Bard Inc 90,000 21,359,700 a DaVita Inc 459,900 29,318,625 a DexCom Inc 295,314 23,374,103 a Edwards Lifesciences Corp 464,600 44,713,104 a,b Heron Therapeutics Inc 492,411 6,401,343 a Hologic Inc 904,400 36,655,332 a Illumina Inc 97,400 15,593,740 a Incyte Corp 230,614 27,952,723 a Insulet Corp 284,217 11,823,427 a Intuitive Surgical Inc 29,600 20,503,624 a iRhythm Technologies Inc 166,450 5,431,264 a Jazz Pharmaceuticals PLC 75,000 9,144,000 a Mallinckrodt PLC 389,680 18,989,106 a Mednax Inc 128,500 8,782,975 a Mettler-Toledo International Inc 88,000 37,543,440 a Neurocrine Biosciences Inc 199,842 8,575,220 a Nevro Corp 280,100 24,374,302 a Patheon NV 328,200 9,416,058 a Penumbra Inc 168,647 12,066,693 a Pfenex Inc 763,369 6,091,685 a Quintiles IMS Holdings Inc 363,100 28,499,719 a,b Revance Therapeutics Inc 535,395 10,707,900 a Tesaro Inc 180,545 29,399,948 a Waters Corp 135,000 19,122,750 543,064,837 Industrials 14.9% Acuity Brands Inc 137,000 28,390,510 Allegiant Travel Co 107,109 18,422,748 a DigitalGlobe Inc 696,300 19,531,215 Dun & Bradstreet Corp 310,100 38,024,462 a Genesee & Wyoming Inc 680,200 51,259,872 a HD Supply Holdings Inc 798,068 33,758,276 Hexcel Corp 756,709 38,857,007 a IHS Markit Ltd 1,339,415 52,839,922 J.B. Hunt Transport Services Inc 285,700 28,307,156 Robert Half International Inc 970,800 45,685,848 Rockwell Automation Inc 82,400 12,194,376 Roper Technologies Inc 360,530 69,167,681 Stanley Black & Decker Inc 205,000 25,420,000 Textron Inc 443,800 21,022,806 a Univar Inc 340,000 10,138,800 a Verisk Analytics Inc 292,800 24,196,992 517,217,671 Information Technology 22.2% a 2U Inc 1,036,800 35,292,672 a Alarm.com Holdings Inc 264,600 7,168,014 Alliance Data Systems Corp 79,600 18,179,048 Analog Devices Inc 358,500 26,865,990 a ANSYS Inc 252,100 23,510,846 a Atlassian Corp. PLC (Australia) 625,000 17,268,750 |29 FRANKLIN STRATEGIC SERIES STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Small-Mid Cap Growth Fund (continued) Shares Value Common Stocks (continued) Information Technology (continued) a Autodesk Inc $ a Bottomline Technologies (de) Inc a Cavium Inc Cognex Corp a CoStar Group Inc CSRA Inc a Electronic Arts Inc Fidelity National Information Services Inc a FleetCor Technologies Inc a GoDaddy Inc., A a Integrated Device Technology Inc KLA-Tencor Corp Lam Research Corp Microchip Technology Inc Monolithic Power Systems NVIDIA Corp a Palo Alto Networks Inc a Proofpoint Inc a Q2 Holdings Inc a Quantenna Communications Inc a ServiceNow Inc Skyworks Solutions Inc a Square Inc., A a Vantiv Inc., A a ViaSat Inc a Workday Inc., A a Zendesk Inc Materials 4.0% a Axalta Coating Systems Ltd a Ingevity Corp International Flavors & Fragrances Inc Martin Marietta Materials Inc Real Estate 2.2% a CBRE Group Inc Equinix Inc Telecommunication Services 0.8% a SBA Communications Corp Total Common Stocks (Cost $2,479,312,358) Preferred Stocks 0.6% Consumer Discretionary 0.6% a,c DraftKings Inc., pfd., D a,c DraftKings Inc., pfd., D-1 a,c Proterra Inc., pfd., 5, 144A Total Preferred Stocks (Cost $23,135,917) |30 FRANKLIN STRATEGIC SERIES STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Small-Mid Cap Growth Fund (continued) Principal Amount Value Convertible Bonds (Cost $5,000,000) 0.2% Consumer Discretionary 0.2% c DraftKings Inc., cvt., E, 5.00%, 12/23/17 $ $ Total Investments before Short Term Investments (Cost $2,507,448,275) Shares Short Term Investments 4.1% Money Market Funds (Cost $134,905,211) 3.9% d,e Institutional Fiduciary Trust Money Market Portfolio, 0.15% Investments from Cash Collateral Received for Loaned Securities (Cost $5,989,100) 0.2% Money Market Funds 0.2% d,e Institutional Fiduciary Trust Money Market Portfolio, 0.15% Total Investments (Cost $2,648,342,586) 100.5% Other Assets, less Liabilities (0.5)% ) Net Assets 100.0% $ a Non-income producing. b A portion or all of the security is on loan at January 31, 2017. c See Note 7 regarding restricted securities. d See Note 10 regarding investments in affiliated management investment companies. e The rate shown is the annualized seven-day yield at period end. |31 FRANKLIN STRATEGIC SERIES Consolidated Statement of Investments, January 31, 2017 (unaudited) Franklin Strategic Income Fund Shares/ Units/ Country Warrants Value Common Stocks and Other Equity Interests 1.0% Consumer Services 0.4% a,b,c Turtle Bay Resort United States 5,579,939 $ 26,155,966 Energy 0.5% a Energy XXI Gulf Coast Inc United States 244,178 6,898,029 a Energy XXI Gulf Coast Inc., wts., 12/30/21 United States 47,227 278,639 a,d Halcon Resources Corp United States 955,276 7,789,370 a Halcon Resources Corp., wts., 9/09/20 United States 75,770 168,967 a Midstates Petroleum Co. Inc United States 6,826 137,680 a,e Midstates Petroleum Co. Inc., wts., 4/21/20 United States 48,362 — a Penn Virginia Corp United States 82,902 4,121,888 a,f Penn Virginia Corp., 144A United States 103,574 5,149,699 a W&T Offshore Inc United States 1,535,700 4,453,530 a,d Warrior Met Coal LLC, A United States 15,189 4,556,700 33,554,502 Materials 0.0% † a Verso Corp., A United States 38,905 314,742 a Verso Corp., wts., 7/25/23 United States 4,095 — 314,742 Transportation 0.0% † a,e CEVA Holdings LLC United States 1,570 196,246 Utilities 0.1% Vistra Energy Corp United States 513,780 8,328,358 Total Common Stocks and Other Equity Interests (Cost $156,969,394) 68,549,814 Management Investment Companies 8.1% Diversified Financials 8.1% g Franklin Lower Tier Floating Rate Fund United States 31,643,119 333,518,471 g Franklin Middle Tier Floating Rate Fund. United States 23,543,826 238,969,841 Total Management Investment Companies (Cost $550,880,121) 572,488,312 Convertible Preferred Stocks 0.0% † Transportation 0.0% † a,e CEVA Holdings LLC, cvt. pfd., A-1 United States 62 18,600 a,e CEVA Holdings LLC, cvt. pfd., A-2 United States 3,399 679,712 Total Convertible Preferred Stocks (Cost $5,149,790) 698,312 Principal Amount* Corporate Bonds 44.7% Automobiles & Components 1.1% Fiat Chrysler Automobiles NV, senior note, 5.25%, 4/15/23 United Kingdom 35,000,000 35,857,150 Ford Motor Credit Co. LLC, senior note, 3.096%, 5/04/23 United States 25,400,000 24,629,847 The Goodyear Tire & Rubber Co., senior bond, 5.00%, 5/31/26 United States 9,400,000 9,494,000 senior note, 5.125%, 11/15/23 United States 5,400,000 5,568,750 75,549,747 Quarterly Statement of Investments | See Notes to Statements of Investments. | 32 FRANKLIN STRATEGIC SERIES CONSOLIDATED STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Strategic Income Fund (continued) Principal Country Amount* Value Corporate Bonds (continued) Banks 4.6% Bank of America Corp., senior note, 6.40%, 8/28/17 United States 10,000,000 $ 10,276,870 senior note, 7.75%, 4/30/18 United States 3,700,000 GBP 5,047,655 senior note, 5.65%, 5/01/18 United States 5,000,000 5,228,455 senior note, 3.50%, 4/19/26 United States 54,000,000 53,177,526 CIT Group Inc., senior note, 5.375%, 5/15/20. United States 6,900,000 7,357,125 senior note, 5.00%, 8/15/22 United States 18,000,000 18,900,000 Citigroup Inc., senior note, 3.875%, 10/25/23 United States 20,000,000 20,653,240 senior note, 3.30%, 4/27/25 United States 2,500,000 2,446,080 senior note, 3.40%, 5/01/26 United States 31,300,000 30,268,602 sub. bond, 5.50%, 9/13/25 United States 10,000,000 10,925,440 sub. note, 4.05%, 7/30/22 United States 5,000,000 5,207,590 JPMorgan Chase & Co., h junior sub. bond, R, 6.00% to 8/01/23, FRN thereafter, Perpetual . United States 10,000,000 10,300,000 h junior sub. bond, X, 6.10% to 10/01/24, FRN thereafter, Perpetual United States 5,000,000 5,162,700 senior bond, 3.30%, 4/01/26 United States 10,000,000 9,789,940 senior bond, 3.20%, 6/15/26 United States 15,000,000 14,528,055 senior note, 4.25%, 10/15/20. United States 10,000,000 10,612,690 senior note, 3.25%, 9/23/22 United States 5,000,000 5,064,110 sub. note, 3.375%, 5/01/23 United States 10,000,000 10,009,870 sub. note, 3.875%, 9/10/24 United States 10,000,000 10,099,710 Royal Bank of Scotland Group PLC, sub. note, 5.125%, 5/28/24 United Kingdom 2,600,000 2,598,687 Wells Fargo & Co., h junior sub. bond, S, 5.90% to 6/15/24, FRN thereafter, Perpetual . United States 21,000,000 21,618,450 senior note, 2.60%, 7/22/20 United States 10,000,000 10,065,720 senior note, 3.00%, 4/22/26 United States 44,000,000 41,954,220 321,292,735 Capital Goods 0.8% f Cortes NP Acquisition Corp., senior note, 144A, 9.25%, 10/15/24 United States 16,900,000 17,945,603 Meritor Inc., senior note, 6.75%, 6/15/21 United States 4,000,000 4,160,000 Navistar International Corp., senior bond, 8.25%, 11/01/21 United States 11,400,000 11,571,000 f Terex Corp., senior note, 144A, 5.625%, 2/01/25 United States 4,600,000 4,703,730 TransDigm Inc., senior sub. bond, 6.50%, 7/15/24. United States 4,000,000 4,025,000 senior sub. bond, 6.50%, 5/15/25. United States 2,500,000 2,521,875 f senior sub. bond, 144A, 6.375%, 6/15/26 United States 10,000,000 9,900,000 senior sub. note, 6.00%, 7/15/22 United States 4,000,000 4,040,000 58,867,208 Commercial & Professional Services 0.3% United Rentals North America Inc., senior bond, 5.875%, 9/15/26. United States 20,500,000 21,396,875 Consumer Durables & Apparel 0.8% f Hanesbrands Inc., senior bond, 144A, 4.875%, 5/15/26 United States 15,100,000 14,949,000 KB Home, senior bond, 7.50%, 9/15/22 United States 5,000,000 5,437,500 senior note, 7.00%, 12/15/21. United States 10,000,000 10,812,500 PulteGroup Inc., senior bond, 5.00%, 1/15/27. United States 24,600,000 24,261,750 55,460,750 |33 FRANKLIN STRATEGIC SERIES CONSOLIDATED STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Strategic Income Fund (continued) Principal Country Amount* Value Corporate Bonds (continued) Consumer Services 2.0% f 1011/New Red Finance Inc., secured note, second lien, 144A, 6.00%, 4/01/22 Canada $ GLP Capital LP/GLP Financing II Inc., senior note, 5.375%, 4/15/26 United States f International Game Technology PLC, senior secured bond, 144A, 6.50%, 2/15/25 United States senior secured note, 144A, 6.25%, 2/15/22 United States f KFC Holding Co./Pizza Hut Holdings LLC/Taco Bell of America LLC, senior note, 144A, 5.00%, 6/01/24 United States senior note, 144A, 5.25%, 6/01/26 United States Marriott International Inc., senior bond, 3.75%, 10/01/25 United States f Wynn Las Vegas LLC/Wynn Las Vegas Capital Corp., senior bond, 144A, 5.50%, 3/01/25 United States f Wynn Macau Ltd., senior note, 144A, 5.25%, 10/15/21 Macau Diversified Financials 2.9% AerCap Ireland Capital Ltd./AerCap Global Aviation Trust, senior note, 4.625%, 10/30/20 Netherlands senior note, 5.00%, 10/01/21. Netherlands senior note, 4.625%, 7/01/22. Netherlands Capital One Financial Corp., senior note, 3.20%, 2/05/25. United States The Goldman Sachs Group Inc., senior note, 3.50%, 1/23/25 United States senior note, 3.75%, 2/25/26 United States f Lincoln Finance Ltd., senior secured note, 144A, 6.875%, 4/15/21 Netherlands EUR Morgan Stanley, senior note, 3.875%, 1/27/26. United States sub. bond, 3.95%, 4/23/27 United States Navient Corp., senior note, 5.875%, 3/25/21. United States senior note, 6.625%, 7/26/21. United States senior note, 6.125%, 3/25/24. United States f,i Park Aerospace Holdings Ltd., senior note, 144A, 5.25%, 8/15/22 Ireland senior note, 144A, 5.50%, 2/15/24 Ireland f Transurban Finance Co. Pty. Ltd., 144A, 3.375%, 3/22/27 Australia Energy 4.7% Access Midstream Partner LP/ACMP Finance Corp., senior note, 6.125%, 7/15/22 United States c,j BreitBurn Energy Partners LP/BreitBurn Finance Corp., senior bond, 7.875%, 4/15/22 United States f California Resources Corp., secured note, second lien, 144A, 8.00%, 12/15/22. United States f Calumet Specialty Products Partners LP/Calumet Finance Corp., senior note, 144A, 11.50%, 1/15/21 United States j CGG SA, senior note, 6.50%, 6/01/21 France senior note, 6.875%, 1/15/22. France j Chaparral Energy Inc., senior bond, 8.25%, 9/01/21 United States senior bond, 7.625%, 11/15/22 United States senior note, 9.875%, 10/01/20 United States |34 FRANKLIN STRATEGIC SERIES CONSOLIDATED STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Strategic Income Fund (continued) Principal Country Amount* Value Corporate Bonds (continued) Energy (continued) c,j CHC Helicopter SA, senior secured note, first lien, 9.25%, 10/15/20 Canada 21,711,600 $ 13,897,595 f Cheniere Corpus Christi Holdings LLC, senior secured note, 144A, 7.00%, 6/30/24 United States 8,800,000 9,867,000 senior secured note, first lien, 144A, 5.875%, 3/31/25 United States 8,200,000 8,702,250 CONSOL Energy Inc., senior note, 5.875%, 4/15/22 United States 20,000,000 19,450,000 Energy Transfer Equity LP, senior note, first lien, 7.50%, 10/15/20 United States 11,000,000 12,347,500 Energy Transfer Partners LP, senior note, 5.20%, 2/01/22 United States 10,000,000 10,801,730 f,k EnQuest PLC, 144A, PIK, 7.00%, 4/15/22 United Kingdom 11,673,536 9,046,431 f Gaz Capital SA (OJSC Gazprom), loan participation, senior note, 144A, 3.85%, 2/06/20 Russia 20,000,000 20,456,000 f Kinder Morgan Finance Co. LLC, senior secured note, 144A, 6.00%, 1/15/18 United States 17,000,000 17,662,847 Kinder Morgan Inc., senior note, 7.00%, 6/15/17 United States 3,500,000 3,568,813 senior note, 6.50%, 9/15/20 United States 9,000,000 10,092,771 f,j Linn Energy LLC/Finance Corp., senior secured note, second lien, 144A, 12.00%, 12/15/20. United States 6,700,000 6,934,500 f LUKOIL International Finance BV, senior note, 144A, 4.563%, 4/24/23 Russia 12,500,000 12,635,125 Martin Midstream Partners LP/Martin Midstream Finance Corp., senior note, 7.25%, 2/15/21 United States 20,000,000 20,300,000 Regency Energy Partners LP/Regency Energy Finance Corp., senior bond, 5.50%, 4/15/23 United States 5,000,000 5,227,200 senior note, 5.875%, 3/01/22. United States 1,300,000 1,443,240 senior note, 5.00%, 10/01/22. United States 10,000,000 10,770,870 Sabine Pass Liquefaction LLC, first lien, 5.625%, 2/01/21 United States 20,000,000 21,750,000 first lien, 5.625%, 4/15/23 United States 6,200,000 6,758,000 senior secured note, first lien, 5.625%, 3/01/25 United States 5,000,000 5,450,000 Sanchez Energy Corp., senior note, 6.125%, 1/15/23 United States 6,000,000 5,790,000 f,k W&T Offshore Inc., second lien, 144A, PIK, 10.75%, 5/15/20 United States 5,050,512 4,123,595 senior secured note, third lien, 144A, PIK, 10.00%, 6/15/21 United States 4,519,777 3,168,555 Weatherford International Ltd., senior note, 7.75%, 6/15/21 United States 9,000,000 9,326,250 senior note, 8.25%, 6/15/23 United States 10,500,000 10,736,250 f Woodside Finance Ltd., senior note, 144A, 3.70%, 9/15/26 Australia 12,500,000 12,206,437 327,609,508 Food & Staples Retailing 0.6% Kroger Co., senior bond, 2.65%, 10/15/26 United States 15,300,000 14,153,189 Walgreens Boots Alliance Inc., senior note, 3.80%, 11/18/24 United States 30,000,000 30,385,890 44,539,079 Food, Beverage & Tobacco 1.7% Anheuser-Busch InBev Finance Inc., senior note, 3.30%, 2/01/23 Belgium 15,700,000 15,977,937 f Imperial Brands Finance PLC, senior note, 144A, 3.50%, 2/11/23 United Kingdom 25,400,000 25,608,851 f JBS USA LLC/Finance Inc., senior bond, 144A, 5.875%, 7/15/24 United States 6,800,000 7,072,000 senior note, 144A, 8.25%, 2/01/20 United States 11,000,000 11,330,000 senior note, 144A, 5.75%, 6/15/25 United States 5,000,000 5,137,500 Kraft Heinz Foods Co., senior bond, 3.00%, 6/01/26 United States 25,400,000 23,782,757 f Lamb Weston Holdings Inc., senior note, 144A, 4.625%, 11/01/24 United States 6,500,000 6,532,500 senior note, 144A, 4.875%, 11/01/26 United States 6,500,000 6,524,375 |35 FRANKLIN STRATEGIC SERIES CONSOLIDATED STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Strategic Income Fund (continued) Principal Country Amount* Value Corporate Bonds (continued) Food, Beverage & Tobacco (continued) f Post Holdings Inc., senior note, 144A, 6.00%, 12/15/22 United States 10,000,000 $ 10,537,500 senior note, 144A, 7.75%, 3/15/24 United States 9,000,000 10,006,920 122,510,340 Health Care Equipment & Services 1.5% Centene Corp., senior note, 4.75%, 5/15/22 United States 12,000,000 12,240,000 CHS/Community Health Systems Inc., senior note, 7.125%, 7/15/20. United States 2,000,000 1,655,000 senior note, 6.875%, 2/01/22. United States 8,300,000 6,100,500 DaVita Inc., senior bond, 5.125%, 7/15/24 United States 10,000,000 9,925,000 senior bond, 5.00%, 5/01/25 United States 9,300,000 9,108,141 HCA Inc., senior bond, 5.875%, 5/01/23 United States 15,000,000 16,050,000 senior bond, 5.875%, 2/15/26 United States 3,000,000 3,127,500 senior secured bond, first lien, 5.875%, 3/15/22 United States 5,000,000 5,443,750 senior secured bond, first lien, 5.25%, 4/15/25 United States 10,000,000 10,550,000 f MPH Acquisition Holdings LLC, senior note, 144A, 7.125%, 6/01/24 United States 11,100,000 11,807,625 Stryker Corp., senior bond, 3.50%, 3/15/26 United States 4,800,000 4,837,786 Tenet Healthcare Corp., senior note, 5.50%, 3/01/19 United States 7,000,000 6,995,590 senior note, 8.125%, 4/01/22. United States 5,000,000 5,075,000 senior note, 6.75%, 6/15/23 United States 2,700,000 2,558,250 105,474,142 Household & Personal Products 0.3% The Procter & Gamble Co., senior note, 2.45%, 11/03/26 United States 19,000,000 18,142,340 Insurance 1.0% MetLife Inc., senior note, 3.60%, 4/10/24 United States 24,200,000 24,852,989 senior note, 3.00%, 3/01/25 United States 2,400,000 2,352,619 f Nippon Life Insurance Co., sub. bond, 144A, 5.10% to 10/16/24, FRN thereafter, 10/16/44 Japan 35,000,000 36,279,075 Prudential Financial Inc., 3.50%, 5/15/24 United States 9,900,000 10,095,525 73,580,208 Materials 5.0% ArcelorMittal, senior note, 6.50%, 3/01/21 France 17,600,000 19,247,624 senior note, 6.125%, 6/01/25. France 2,700,000 2,983,500 f,k ARD Finance SA, senior secured note, 144A, PIK, 7.125%, 9/15/23 Luxembourg 1,300,000 1,327,625 f Ardagh Packaging Finance PLC/Ardagh MP Holdings USA Inc., senior note, 144A, 6.75%, 1/31/21 Luxembourg 2,400,000 2,496,000 senior note, 144A, 6.00%, 6/30/21 Luxembourg 5,100,000 5,265,750 senior note, 144A, 6.00%, 2/15/25 Luxembourg 8,700,000 8,689,125 l senior secured note, 144A, FRN, 3.963%, 12/15/19 Luxembourg 8,700,000 8,863,125 f Barminco Finance Pty. Ltd., senior note, 144A, 9.00%, 6/01/18 Australia 15,000,000 15,693,750 f Cemex Finance LLC, senior secured note, first lien, 144A, 6.00%, 4/01/24 Mexico 5,800,000 5,973,072 f Cemex SAB de CV, first lien, 144A, 5.70%, 1/11/25 Mexico 15,000,000 15,187,500 senior secured bond, first lien, 144A, 6.125%, 5/05/25 Mexico 4,000,000 4,132,260 |36 FRANKLIN STRATEGIC SERIES CONSOLIDATED STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Strategic Income Fund (continued) Principal Country Amount* Value Corporate Bonds (continued) Materials (continued) f Ceramtec Group GmbH, senior note, 144A, 8.25%, 8/15/21 Germany 11,900,000 EUR $ 13,736,101 The Chemours Co., senior note, 6.625%, 5/15/23 United States 21,000,000 20,947,500 f First Quantum Minerals Ltd., senior note, 144A, 6.75%, 2/15/20 Canada 7,500,000 7,729,725 senior note, 144A, 7.00%, 2/15/21 Canada 10,000,000 10,275,000 Freeport-McMoRan Inc., senior note, 4.55%, 11/14/24 United States 26,000,000 24,505,000 f Glencore Finance Canada Ltd., senior bond, 144A, 4.95%, 11/15/21 . Switzerland 13,300,000 14,321,161 f Glencore Funding LLC, senior note, 144A, 4.125%, 5/30/23 Switzerland 5,000,000 5,132,605 senior note, 144A, 4.625%, 4/29/24 Switzerland 2,500,000 2,593,187 f INVISTA Finance LLC, senior secured note, 144A, 4.25%, 10/15/19 United States 30,000,000 30,304,145 LYB International Finance BV, senior note, 4.00%, 7/15/23. United States 25,400,000 26,688,288 f Novelis Corp., senior bond, 144A, 5.875%, 9/30/26 United States 12,400,000 12,663,500 f Owens-Brockway Glass Container Inc., senior note, 144A, 5.00%, 1/15/22 United States 7,800,000 8,092,500 senior note, 144A, 5.875%, 8/15/23 United States 12,500,000 13,179,687 Reynolds Group Issuer Inc./Reynolds Group Issuer LLC/Reynolds Group Issuer Luxembourg SA, first lien, 5.75%, 10/15/20 United States 6,600,000 6,803,478 f first lien, 144A, 5.125%, 7/15/23 United States 5,900,000 6,054,875 senior note, 8.25%, 2/15/21 United States 3,467,934 3,570,639 f senior note, 144A, 7.00%, 7/15/24 United States 2,600,000 2,775,175 f,l senior secured note, first lien, 144A, FRN, 4.523%, 7/15/21 United States 6,500,000 6,703,125 f Sealed Air Corp., senior bond, 144A, 5.125%, 12/01/24. United States 11,300,000 11,752,000 senior bond, 144A, 5.50%, 9/15/25 United States 2,600,000 2,749,500 senior note, 144A, 4.875%, 12/01/22 United States 11,300,000 11,695,500 Steel Dynamics Inc., senior bond, 5.50%, 10/01/24 United States 9,700,000 10,318,375 senior note, 5.125%, 10/01/21 United States 9,200,000 9,568,000 352,018,397 Media 5.0% 21st Century Fox America Inc., senior note, 3.00%, 9/15/22 United States 6,100,000 6,115,463 f Altice U.S. Finance I Corp., senior secured bond, 144A, 5.50%, 5/15/26 United States 22,000,000 22,605,000 AMC Networks Inc., senior note, 5.00%, 4/01/24 United States 12,500,000 12,796,875 CCO Holdings LLC/CCO Holdings Capital Corp., senior bond, 5.25%, 9/30/22 United States 15,000,000 15,565,800 f senior bond, 144A, 5.375%, 5/01/25 United States 13,000,000 13,568,750 Clear Channel Worldwide Holdings Inc., senior note, 6.50%, 11/15/22. United States 3,000,000 3,042,000 senior note, 6.50%, 11/15/22. United States 5,000,000 5,245,000 senior sub. note, 7.625%, 3/15/20 United States 900,000 879,750 senior sub. note, 7.625%, 3/15/20 United States 6,400,000 6,440,000 CSC Holdings LLC, senior note, 6.75%, 11/15/21 United States 22,000,000 23,947,000 DISH DBS Corp., senior bond, 5.00%, 3/15/23 United States 10,000,000 9,873,900 senior note, 6.75%, 6/01/21 United States 4,000,000 4,310,000 senior note, 5.875%, 7/15/22. United States 3,000,000 3,126,000 senior note, 5.875%, 11/15/24 United States 5,000,000 5,075,000 Gannett Co. Inc., senior bond, 6.375%, 10/15/23 United States 12,000,000 12,735,000 f senior bond, 144A, 5.50%, 9/15/24 United States 2,800,000 2,844,800 senior note, 5.125%, 7/15/20. United States 9,800,000 10,155,250 |37 FRANKLIN STRATEGIC SERIES CONSOLIDATED STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Strategic Income Fund (continued) Principal Country Amount* Value Corporate Bonds (continued) Media (continued) iHeartCommunications Inc., senior secured bond, first lien, 9.00%, 3/01/21 United States 23,800,000 $ 17,879,750 senior secured note, first lien, 9.00%, 9/15/22 United States 8,100,000 6,105,375 f Nextstar Escrow Corp., senior note, 144A, 5.625%, 8/01/24 United States 21,300,000 21,326,625 f Sirius XM Radio Inc., senior bond, 144A, 6.00%, 7/15/24 United States 14,600,000 15,576,448 senior bond, 144A, 5.375%, 4/15/25 United States 10,000,000 10,237,500 Time Warner Cable LLC, senior note, 4.00%, 9/01/21 United States 15,600,000 16,116,922 Time Warner Inc., senior bond, 2.95%, 7/15/26 United States 25,400,000 23,399,115 f Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH, senior secured bond, first lien, 144A, 5.75%, 1/15/23 Germany 2,997,000 EUR 3,472,489 senior secured note, first lien, 144A, 5.625%, 4/15/23 Germany 1,520,000 EUR 1,765,315 f Unitymedia KabelBW GmbH, senior bond, 144A, 6.125%, 1/15/25 Germany 18,000,000 18,742,500 f Univision Communications Inc., senior secured note, first lien, 144A, 5.125%, 2/15/25 United States 25,000,000 23,928,750 f Virgin Media Finance PLC, senior bond, 144A, 6.375%, 10/15/24 United Kingdom 9,600,000 GBP 12,910,853 f Virgin Media Secured Finance PLC, senior secured bond, first lien, 144A, 5.50%, 1/15/25 United Kingdom 14,000,000 14,437,500 f Ziggo Secured Finance BV, senior secured bond, 144A, 4.25%, 1/15/27 Netherlands 8,600,000 EUR 9,472,628 353,697,358 Pharmaceuticals, Biotechnology & Life Sciences 1.6% Actavis Funding SCS, senior bond, 3.80%, 3/15/25. United States 25,000,000 24,993,800 Baxalta Inc., senior note, 4.00%, 6/23/25 United States 30,000,000 30,155,220 Biogen Inc., senior note, 3.625%, 9/15/22 United States 14,900,000 15,370,125 f Endo Finance LLC/Endo Ltd./Endo Finco Inc., senior bond, 144A, 6.00%, 2/01/25 United States 11,900,000 9,817,500 senior note, 144A, 6.00%, 7/15/23 United States 5,000,000 4,287,500 f Jaguar Holding Co. II/Pharmaceutical Product Development LLC, senior note, 144A, 6.375%, 8/01/23 United States 12,900,000 13,706,250 f Valeant Pharmaceuticals International, senior note, 144A, 6.375%, 10/15/20. United States 9,000,000 7,953,750 f Valeant Pharmaceuticals International Inc., senior bond, 144A, 6.125%, 4/15/25 United States 3,100,000 2,332,750 senior note, 144A, 5.50%, 3/01/23 United States 8,000,000 6,100,000 114,716,895 Real Estate 0.8% American Tower Corp., senior bond, 3.375%, 10/15/26 United States 28,900,000 27,472,022 Equinix Inc., senior bond, 5.375%, 4/01/23 United States 25,000,000 26,283,250 MPT Operating Partnership LP/MPT Finance Corp., senior bond, 5.25%, 8/01/26 United States 4,200,000 4,137,000 57,892,272 Retailing 1.0% f,j Edcon Ltd., secured note, 144A, 9.50%, 3/01/18. South Africa 15,325,000 EUR 1,943,662 Home Depot Inc., senior note, 2.125%, 9/15/26 United States 15,000,000 13,793,220 Netflix Inc., senior bond, 5.875%, 2/15/25 United States 10,000,000 10,875,000 f senior bond, 144A, 4.375%, 11/15/26. United States 11,800,000 11,593,500 senior note, 5.50%, 2/15/22 United States 10,700,000 11,515,875 f PetSmart Inc., senior note, 144A, 7.125%, 3/15/23 United States 20,000,000 19,700,000 69,421,257 |38 FRANKLIN STRATEGIC SERIES CONSOLIDATED STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Strategic Income Fund (continued) Principal Country Amount* Value Corporate Bonds (continued) Semiconductors & Semiconductor Equipment 0.2% Qorvo Inc., senior bond, 7.00%, 12/01/25 United States 4,300,000 $ 4,773,000 senior note, 6.75%, 12/01/23. United States 10,000,000 10,937,000 15,710,000 Software & Services 1.2% f BMC Software Finance Inc., senior note, 144A, 8.125%, 7/15/21 United States 22,000,000 21,340,000 f First Data Corp., second lien, 144A, 5.75%, 1/15/24. United States 22,400,000 23,156,000 senior note, 144A, 7.00%, 12/01/23 United States 7,500,000 7,968,750 Fiserv Inc., senior bond, 3.85%, 6/01/25 United States 8,400,000 8,569,814 Infor (U.S.) Inc., senior note, 6.50%, 5/15/22. United States 20,000,000 20,625,000 81,659,564 Technology Hardware & Equipment 0.9% f CommScope Technologies Finance LLC, senior bond, 144A, 6.00%, 6/15/25 United States 16,600,000 17,772,375 f Diamond 1 Finance Corp./Diamond 2 Finance Corp., senior note, 144A, 5.875%, 6/15/21 United States 2,500,000 2,637,907 senior note, 144A, 7.125%, 6/15/24 United States 12,600,000 13,802,708 f Western Digital Corp., senior note, 144A, 10.50%, 4/01/24. United States 25,700,000 30,358,125 64,571,115 Telecommunication Services 3.5% AT&T Inc., senior bond, 3.40%, 5/15/25 United States 20,000,000 19,088,240 CenturyLink Inc., senior bond, 6.75%, 12/01/23 United States 5,000,000 5,162,500 senior bond, 5.625%, 4/01/25 United States 10,000,000 9,537,500 senior note, 5.80%, 3/15/22 United States 2,000,000 2,064,380 f Digicel Group Ltd., senior note, 144A, 8.25%, 9/30/20 Bermuda 10,000,000 8,911,750 senior note, 144A, 7.125%, 4/01/22 Bermuda 3,000,000 2,421,795 f Digicel Ltd., senior note, 144A, 6.00%, 4/15/21. Bermuda 10,000,000 9,363,300 f Hughes Satellite Systems Corp., senior bond, 144A, 6.625%, 8/01/26. United States 17,200,000 17,845,000 Intelsat Jackson Holdings SA, senior bond, 5.50%, 8/01/23 Luxembourg 3,000,000 2,122,500 senior note, 7.25%, 10/15/20. Luxembourg 15,000,000 11,850,000 senior note, 7.50%, 4/01/21 Luxembourg 5,000,000 3,900,000 f Millicom International Cellular SA, senior note, 144A, 6.625%, 10/15/21. Luxembourg 21,800,000 22,862,750 Sprint Communications Inc., senior note, 6.00%, 11/15/22. United States 10,000,000 10,200,000 f senior note, 144A, 9.00%, 11/15/18 United States 2,200,000 2,414,500 f senior note, 144A, 7.00%, 3/01/20 United States 5,000,000 5,443,750 f Sprint Spectrum Co. LLC/Sprint Spectrum Co. II LLC, 144A, 3.36%, 3/20/23 United States 15,800,000 15,833,536 T-Mobile USA Inc., senior bond, 6.50%, 1/15/24 United States 5,000,000 5,400,500 senior bond, 6.375%, 3/01/25 United States 14,700,000 15,931,125 senior note, 6.633%, 4/28/21. United States 3,500,000 3,657,500 senior note, 6.125%, 1/15/22. United States 2,000,000 2,120,000 senior note, 6.731%, 4/28/22. United States 3,500,000 3,648,750 senior note, 6.00%, 4/15/24 United States 4,200,000 4,494,000 Verizon Communications Inc., senior note, 5.15%, 9/15/23 United States 22,000,000 24,324,476 |39 FRANKLIN STRATEGIC SERIES CONSOLIDATED STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Strategic Income Fund (continued) Principal Country Amount* Value Corporate Bonds (continued) Telecommunication Services (continued) f Wind Acquisition Finance SA, senior secured note, 144A, 4.00%, 7/15/20 Italy 14,400,000 EUR $ 15,834,177 senior secured note, 144A, 7.00%, 4/23/21 Italy 17,300,000 EUR 19,478,173 243,910,202 Transportation 0.7% FedEx Corp., senior bond, 3.25%, 4/01/26 United States 25,400,000 25,195,022 f Florida East Coast Holdings Corp., secured note, first lien, 144A, 6.75%, 5/01/19 United States 7,600,000 7,828,000 senior note, 144A, 9.75%, 5/01/20 United States 4,000,000 4,140,000 United Airlines Pass Through Trust, second lien, 2016-1, A, 3.45%, 1/07/30 United States 13,800,000 13,696,500 50,859,522 Utilities 2.5% Calpine Corp., senior bond, 5.75%, 1/15/25 United States 9,000,000 8,865,000 senior note, 5.375%, 1/15/23. United States 10,000,000 9,900,000 f senior secured bond, first lien, 144A, 7.875%, 1/15/23 United States 2,794,000 2,923,222 f senior secured bond, first lien, 144A, 5.875%, 1/15/24 United States 2,000,000 2,105,000 Dominion Resources Inc., senior bond, 2.85%, 8/15/26 United States 11,400,000 10,692,254 f Dynegy Inc., senior note, 144A, 8.00%, 1/15/25 United States 18,300,000 17,659,500 f,h EDF SA, junior sub. bond, 144A, 5.625% to 1/22/24, FRN thereafter, Perpetual France 5,000,000 4,767,000 sub. note, 144A, 5.25% to 1/29/23, FRN thereafter, Perpetual France 25,000,000 23,853,625 Exelon Corp., senior bond, 3.95%, 6/15/25 United States 18,500,000 18,901,672 f InterGen NV, secured bond, 144A, 7.00%, 6/30/23 Netherlands 25,000,000 22,750,000 Sempra Energy, senior bond, 3.55%, 6/15/24 United States 8,800,000 8,944,241 senior note, 3.75%, 11/15/25. United States 12,300,000 12,520,010 The Southern Co., senior bond, 3.25%, 7/01/26 United States 32,300,000 31,348,959 175,230,483 Total Corporate Bonds (Cost $3,179,753,296) 3,149,216,432 l Senior Floating Rate Interests 10.2% Automobiles & Components 0.3% TI Group Automotive Systems LLC, Initial US Term Loan, 3.526%, 6/24/22 United States 23,907,073 24,086,376 Capital Goods 0.1% Doncasters U.S. Finance LLC, Second Lien Term Loan, 9.50%, 10/09/20. United States 736,591 723,700 Harsco Corp., Initial Term Loan, 6.00%, 11/02/23 United States 2,319,670 2,366,063 Leidos (Abacus Innovations Corp.), B Term Loan, 3.528%, 8/16/23 United States 1,599,977 1,609,978 Ventia Pty. Ltd., Refinancing Term B Loans, 5.00%, 5/21/22 Australia 837,670 852,329 5,552,070 Commercial & Professional Services 0.1% KAR Auction Services Inc., Tranche B-3 Term Loans, 4.50%, 3/09/23 . United States 9,442,612 9,572,391 Consumer Services 0.6% Aristocrat Technologies Inc., Term B-1 Loans, 3.78%, 10/20/21 United States 1,764,777 1,785,734 Fitness International LLC, Term B Loan, 6.00%, 7/01/20 United States 31,843,975 32,246,992 Prime Security Services Borrower LLC, 2016-2 Refinancing Term B-1 Loans, 4.25%, 5/02/22 United States 6,587,407 6,671,291 |40 FRANKLIN STRATEGIC SERIES CONSOLIDATED STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Strategic Income Fund (continued) Principal Country Amount* Value l Senior Floating Rate Interests (continued) Consumer Services (continued) c,k Turtle Bay Holdings LLC, Term Loan B, PIK, 3.625%, 6/30/17. United States 4,622,094 $ 4,552,763 45,256,780 Diversified Financials 0.1% First Eagle Investment Management, Initial Term Loans, 4.998%, 12/01/22. United States 5,268,720 5,314,821 Russell Investments US Institutional Holdco Inc., Initial Term Loan, 6.75%, 6/01/23 United States 3,587,433 3,652,455 8,967,276 Energy 1.8% Bowie Resource Holdings LLC, First Lien Initial Term Loan, 6.75%, 8/14/20 United States 28,219,995 25,609,645 Second Lien Initial Term Loan, 11.75%, 2/16/21 United States 16,060,827 14,187,059 Fieldwood Energy LLC, Loans, 3.875%, 10/01/18 United States 43,877,295 42,423,859 Foresight Energy LLC, Term Loans, 6.50%, 8/23/20 United States 13,750,347 13,733,159 International Seaways Inc., Initial Term Loan, 5.75%, 8/05/19 United States 17,380,413 17,119,707 McDermott Finance LLC, Term Loan, 8.484%, 4/16/19 United States 1,525,292 1,549,125 OSG Bulk Ships Inc., Initial Term Loan, 5.25%, 8/05/19 United States 9,459,728 9,294,183 123,916,737 Food, Beverage & Tobacco 0.1% JBS USA LLC, Term Loan B, 5.25%, 10/30/22 United States 1,980,891 1,982,892 m Pinnacle Foods Finance LLC, New Term Facility, 5.00%, 2/03/24 United States 1,763,031 1,761,920 3,744,812 Health Care Equipment & Services 0.4% Carestream Health Inc., Term Loan, 5.00%, 6/07/19 United States 4,814,118 4,633,588 Community Health Systems Inc., 2018 Term F Loans, 4.028% - 4.185%, 12/31/18 United States 20,063,485 19,830,809 24,464,397 Household & Personal Products 0.0% † Spectrum Brands Inc., Term Loans, 3.313% - 3.509%, 6/23/22. United States 360,273 364,876 Materials 0.9% The Chemours Co. LLC, Tranche B Term Loan, 3.78%, 5/12/22 United States 35,724,704 35,735,636 Cyanco Intermediate Corp., Initial Term Loan, 5.50%, 5/01/20 United States 7,880,676 7,900,378 m FMG America Finance Inc. (Fortescue Metals Group), Loans, 3.75%, 6/30/19 Australia 10,633,171 10,708,486 Huntsman International LLC, 2015 Extended Term B Dollar Loan, 3.778%, 4/19/19 United States 1,772,131 1,781,730 OCI Beaumont LLC, Term B-3 Loan, 8.025%, 8/20/19 United States 8,826,829 9,003,366 65,129,596 Media 1.5% Altice US Finance I Corp., 2016 Refinancing Term Loans, 3.778%, 1/15/25 United States 1,991,087 2,017,220 AMC Entertainment Holdings Inc., 2016 Incremental Term Loan Commitments, 3.526%, 12/15/23 United States 773,223 781,278 Initial Term Loans, 3.516%, 12/15/22 United States 1,206,593 1,219,602 Charter Communications Operating LLC (CCO Safari), Term A-1 Loan, 2.53%, 5/18/21. United States 9,702,000 9,702,000 CSC Holdings Inc. (Cablevision), 2016 Extended Term Loans, 3.767%, 10/11/24 United States 12,958,602 13,122,606 Lions Gate Entertainment Corp., Term A Loan, 3.266%, 12/08/21. United States 5,381,308 5,402,133 Live Nation Entertainment Inc., Term B-2 Loans, 3.313%, 10/31/23 United States 771,290 778,521 |41 FRANKLIN STRATEGIC SERIES CONSOLIDATED STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Strategic Income Fund (continued) Principal Country Amount* Value l Senior Floating Rate Interests (continued) Media (continued) Radio One Inc., Term Loan B, 5.28%, 12/31/18 United States 68,535,196 $ 69,220,548 UPC Financing Partnership, Facility AN, 3.767%, 8/30/24 Netherlands 3,052,837 3,067,555 105,311,463 Pharmaceuticals, Biotechnology & Life Sciences 1.5% Endo Luxembourg Finance Co. I S.A.R.L. and Endo LLC, 2015 Incremental Term B Loans, 3.813%, 9/25/22. United States 24,557,669 24,550,842 m Grifols Worldwide Operations USA Inc., Term Loan B, 5.25%, 1/31/25 United States 30,074,889 30,245,413 RPI Finance Trust, Term A-2 Term Loan, 3.248%, 10/14/20 United States 6,625,392 6,643,333 Valeant Pharmaceuticals International Inc., m Series A-3 Tranche A Term Loan, 4.52%, 10/20/18 United States 23,577,827 23,565,190 Series C-2 Tranche B Term Loan, 5.27%, 12/11/19 United States 7,969,708 7,993,187 Series D-2 Tranche B Term Loan, 5.02%, 2/13/19 United States 13,347,750 13,383,509 106,381,474 Retailing 0.6% Ascena Retail Group Inc., Tranche B Term Loan, 5.313%, 8/21/22 United States 35,667,667 32,647,079 Dollar Tree Inc., Term A-1 Loans, 2.50%, 7/06/20 United States 6,042,069 6,042,069 PetSmart Inc., Tranche B-2 Loans, 4.00%, 3/11/22 United States 3,454,836 3,429,195 42,118,343 Semiconductors & Semiconductor Equipment 0.5% MACOM Technology Solutions Holdings Inc., Initial Term Loan, 4.517%, 5/07/21 United States 7,219,468 7,336,784 MKS Instruments Inc., Tranche B-2 Term Loans, 3.528%, 5/01/23 United States 4,895,261 4,952,374 ON Semiconductor Corp., 2016 Replacement Term Loans, 4.028%, 3/31/23 United States 24,635,096 24,920,789 37,209,947 Software & Services 0.8% Global Payments Inc., Delayed Draw Term Loan (A-2), 2.973%, 10/31/21 . United States 11,065,985 11,093,650 MoneyGram International Inc., Term Loan, 4.25%, 3/27/20 United States 41,106,786 41,132,477 Rackspace Hosting Inc., 2016 Refinancing Term B Loan, 3.50%, 11/03/23 . United States 3,866,116 3,912,328 56,138,455 Technology Hardware & Equipment 0.4% Ciena Corp., Term Loan, 3.777% - 5.50%, 7/15/19 United States 2,297,273 2,303,016 Dell International LLC, Term A-3 Loan, 2.78%, 12/31/18 United States 9,738,459 9,757,936 Western Digital Corp., Term Loan B-1, 4.526%, 4/29/23 United States 9,859,753 9,989,163 Zebra Technologies Corp., Second Amendment Refinancing Term Loan, 3.446%, 10/27/21 United States 3,256,047 3,288,317 25,338,432 Telecommunication Services 0.1% Consolidated Communications Inc., Initial Term Loan, 4.00%, 10/05/23 . United States 2,402,039 2,423,056 Global Tel*Link Corp., Term Loan, 5.00%, 5/23/20 United States 2,842,078 2,837,341 5,260,397 |42 FRANKLIN STRATEGIC SERIES CONSOLIDATED STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Strategic Income Fund (continued) Principal Country Amount* Value l Senior Floating Rate Interests (continued) Transportation 0.2% Air Canada, Term Loan, 3.755%, 10/06/23. Canada 550,559 $ 557,578 Navios Maritime Midstream Partners LP and Navios Maritime Midstream Partners Finance (US) Inc., Initial Term Loan, 5.50%, 6/18/20 Marshall Islands 13,331,722 13,290,061 Navios Maritime Partners LP, Initial Term Loan, 5.25%, 6/27/18 Marshall Islands 1,651,816 1,647,686 XPO Logistics Inc., Refinancing Term Loans, 4.25%, 10/29/21 United States 940,478 949,295 16,444,620 Utilities 0.2% EFS Cogen Holdings I LLC (Linden), Term B Advance, 4.50%, 6/28/23 United States 1,736,050 1,756,015 NRG Energy Inc., Term Loans, 3.02%, 6/30/23. United States 8,586,850 8,654,832 10,410,847 Total Senior Floating Rate Interests (Cost $712,674,477) 715,669,289 Foreign Government and Agency Securities 11.3% Government of the Philippines, senior note, 3-21, 2.875%, 5/22/17 Philippines 900,000,000 PHP 18,146,616 Government of Hungary, 5.375%, 2/21/23 Hungary 16,250,000 17,754,750 Government of Indonesia, FR28, 10.00%, 7/15/17 Indonesia 10,200,000,000 IDR 779,209 FR34, 12.80%, 6/15/21 Indonesia 169,210,000,000 IDR 15,216,801 FR36, 11.50%, 9/15/19 Indonesia 35,400,000,000 IDR 2,927,591 senior bond, FR39, 11.75%, 8/15/23 Indonesia 29,150,000,000 IDR 2,635,661 senior bond, FR44, 10.00%, 9/15/24 Indonesia 8,340,000,000 IDR 704,350 senior bond, FR56, 8.375%, 9/15/26 Indonesia 750,000,000,000 IDR 58,839,525 senior bond, FR70, 8.375%, 3/15/24 Indonesia 140,000,000,000 IDR 10,868,032 Government of Malaysia, senior bond, 4.24%, 2/07/18 Malaysia 66,300,000 MYR 15,143,103 senior note, 3.26%, 3/01/18 Malaysia 266,000,000 MYR 60,167,224 senior note, 3.58%, 9/28/18 Malaysia 293,200,000 MYR 66,580,461 Government of Mexico, 7.75%, 12/14/17 Mexico 4,000,000 n MXN 19,395,886 senior note, 8.50%, 12/13/18. Mexico 22,915,000 n MXN 113,185,760 senior note, M, 5.00%, 6/15/17 Mexico 9,500,000 n MXN 45,313,684 f Government of Serbia, senior note, 144A, 4.875%, 2/25/20 Serbia 29,400,000 30,235,401 senior note, 144A, 7.25%, 9/28/21 Serbia 15,000,000 16,958,925 f Government of Ukraine, 144A, 7.75%, 9/01/22. Ukraine 2,200,000 2,114,090 144A, 7.75%, 9/01/23. Ukraine 4,355,000 4,145,198 144A, 7.75%, 9/01/24. Ukraine 4,355,000 4,094,419 144A, 7.75%, 9/01/25. Ukraine 4,355,000 4,073,362 144A, 7.75%, 9/01/26. Ukraine 4,355,000 4,054,178 144A, 7.75%, 9/01/27. Ukraine 4,354,000 4,038,335 a,o 144A, VRI, GDP Linked Securities, 5/31/40. Ukraine 20,490,000 6,061,454 p Government of Uruguay, senior bond, Index Linked, 5.00%, 9/14/18 Uruguay 165,586,078 UYU 5,870,897 senior bond, Index Linked, 4.375%, 12/15/28 Uruguay 2,058,528,068 UYU 66,619,623 Korea Monetary Stabilization Bond, senior note, 1.96%, 2/02/17 South Korea 23,000,000,000 KRW 19,973,593 senior note, 1.56%, 10/02/17. South Korea 33,000,000,000 KRW 28,679,030 |43 FRANKLIN STRATEGIC SERIES CONSOLIDATED STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Strategic Income Fund (continued) Principal Country Amount* Value Foreign Government and Agency Securities (continued) Nota Do Tesouro Nacional, 10.00%, 1/01/21 Brazil q BRL $ 10.00%, 1/01/23 Brazil q BRL r Index Linked, 6.00%, 8/15/18 Brazil q BRL r Index Linked, 6.00%, 5/15/23 Brazil q BRL senior note, 10.00%, 1/01/19. Brazil q BRL p Uruguay Notas del Tesoro, 18, Index Linked, 2.25%, 8/23/17 Uruguay UYU Total Foreign Government and Agency Securities (Cost $885,655,366) U.S. Government and Agency Securities 5.4% U.S. Treasury Bond, 4.50%, 5/15/17 United States 7.125%, 2/15/23 United States 6.25%, 8/15/23 United States 6.875%, 8/15/25 United States 6.50%, 11/15/26 United States 5.25%, 2/15/29 United States p Index Linked, 0.625%, 1/15/24 United States p Index Linked, 2.375%, 1/15/25 United States U.S. Treasury Note, 4.75%, 8/15/17 United States 3.875%, 5/15/18 United States 3.75%, 11/15/18 United States 2.75%, 2/15/24 United States 2.375%, 8/15/24 United States p Index Linked, 2.125%, 1/15/19 United States p Index Linked, 0.625%, 7/15/21 United States p Index Linked, 0.125%, 7/15/24 United States Total U.S. Government and Agency Securities (Cost $379,557,718) Asset-Backed Securities and Commercial Mortgage-Backed Securities 11.0% Banks 1.5% Banc of America Commercial Mortgage Trust, 2006-4, AJ, 5.695%, 7/10/46 United States l Bear Stearns ARM Trust, 2004-4, A6, FRN, 3.122%, 6/25/34 United States Bear Stearns Commercial Mortgage Securities Trust, 2006-PW13, AJ, 5.611%, 9/11/41 United States l Citibank Credit Card Issuance Trust, 2013-A2, A2, FRN, 1.055%, 5/26/20 United States 2013-A4, A4, FRN, 1.195%, 7/24/20 United States Citigroup Commercial Mortgage Trust, 2006-C5, AJ, 5.482%, 10/15/49 United States l 2007-C6, AM, FRN, 5.724%, 12/10/49 United States l Commercial Mortgage Trust, 2006-GG7, AJ, FRN, 5.774%, 7/10/38 United States CSAIL Commercial Mortgage Trust, 2015-C1, A4, 3.505%, 4/15/50 United States l CWABS Asset-Backed Certificates Trust, 2005-11, AF4, FRN, 4.707%, 3/25/34 United States l Merrill Lynch Mortgage Investors Trust, 2005-A6, 2A3, FRN, 1.151%, 8/25/35 United States |44 FRANKLIN STRATEGIC SERIES CONSOLIDATED STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Strategic Income Fund (continued) Principal Country Amount* Value Asset-Backed Securities and Commercial Mortgage-Backed Securities (continued) Banks (continued) l Morgan Stanley Capital I Trust, 2007-IQ16, AM, FRN, 6.052%, 12/12/49 United States $ 2007-IQ16, AMA, FRN, 6.048%, 12/12/49 United States Diversified Financials 8.5% f,l Ares Enhanced Loan Investment Strategy IR Ltd., 2013-IRAR, A2A, 144A, FRN, 2.943%, 7/23/25 Cayman Islands 2013-IRAR, BR, 144A, FRN, 3.943%, 7/23/25. United States f,l Atrium VIII, 8A, BR, 144A, FRN, 2.943%, 10/23/24 Cayman Islands 8A, CR, 144A, FRN, 3.543%, 10/23/24. Cayman Islands f,l Atrium X, 10A, C, 144A, FRN, 3.623%, 7/16/25 United States f,l Atrium XI, 11A, C, 144A, FRN, 4.241%, 10/23/25 Cayman Islands l Bank of America Credit Card Trust, 2005-A1, A, FRN, 1.098%, 6/15/20 United States f,l BCAP LLC Trust, 2009-RR1, 2A2, 144A, FRN, 3.059%, 5/26/35 United States f BlueMountain CLO Ltd., l 2012-2A, BR, 144A, FRN, 2.784%, 11/20/28. Cayman Islands 2012-2A, CR, 144A, 3.484%, 11/20/28 Cayman Islands f,l Burnham Park CLO Ltd., 2016-1A, A, 144A, FRN, 2.318%, 10/20/29 Cayman Islands 2016-1A, B, 144A, FRN, 2.658%, 10/20/29 Cayman Islands 2016-1A, C, 144A, FRN, 3.258%, 10/20/29 Cayman Islands l Capital One Multi-Asset Execution Trust, 2014-A3, A3, FRN, 1.148%, 1/18/22 United States 2016-A1, A1, FRN, 1.218%, 2/15/22 United States 2016-A2, A2, FRN, 1.398%, 2/15/24 United States f,l Carlyle Global Market Strategies CLO Ltd., 2012-4A, BR, 144A, FRN, 2.93%, 1/20/29 United States 2012-4A, C1R, 144A, FRN, 3.63%, 1/20/29 United States f,l Catamaran CLO Ltd., 2013-1A, C, 144A, FRN, 3.637%, 1/27/25. United States 2014-2A, BR, 144A, FRN, 3.974%, 10/18/26. Cayman Islands f,l Cent CDO Ltd., 2007-15A, A2B, 144A, FRN, 1.293%, 3/11/21 United States f,l Cent CLO LP, 2013-17A, B, 144A, FRN, 4.039%, 1/30/25 United States 2014-22A, A2AR, 144A, FRN, 2.831%, 11/07/26 Cayman Islands 2014-22A, BR, 144A, FRN, 3.831%, 11/07/26 United States l Chase Issuance Trust, 2012-A10, A10, FRN, 1.028%, 12/16/19 United States 2013-A6, A6, FRN, 1.188%, 7/15/20 United States f,l CIFC Funding Ltd., 2007-3A, A1J, 144A, FRN, 1.432%, 7/26/21. United States f,l Cole Park CLO Ltd., 15-1A, B, 144A, FRN, 3.28%, 10/20/28 Cayman Islands f,l Cumberland Park CLO Ltd., 2015-2A, B, 144A, FRN, 3.13%, 7/20/26. United States 2015-2A, C, 144A, FRN, 3.88%, 7/20/26 United States l Discover Card Execution Note Trust, 2016-A2, A2, FRN, 1.307%, 9/15/21 United States f,l Dryden 33 Senior Loan Fund, 2014-33A, BR, 144A, FRN, 2.873%, 10/15/28 Cayman Islands 2014-33A, CR, 144A, FRN, 3.523%, 10/15/28. United States |45 FRANKLIN STRATEGIC SERIES CONSOLIDATED STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Strategic Income Fund (continued) Principal Country Amount* Value Asset-Backed Securities and Commercial Mortgage-Backed Securities (continued) Diversified Financials (continued) f,l Dryden 34 Senior Loan Fund, 2014-34A, B, 144A, FRN, 2.923%, 10/15/26. Cayman Islands $ f,l Dryden XXV Senior Loan Fund, 2012-25A, CR, 144A, FRN, 3.523%, 1/15/25 Cayman Islands f,l Eaton Vance CDO Ltd., 2014-1A, A, 144A, FRN, 2.473%, 7/15/26. United States 2014-1A, B, 144A, FRN, 3.073%, 7/15/26 United States 2014-1A, C, 144A, FRN, 4.023%, 7/15/26. United States l FHLMC Structured Agency Credit Risk Debt Notes, 2014-DN1, M2, FRN, 2.971%, 2/25/24 United States 2014-DN4, M3, FRN, 5.321%, 10/25/24 United States 2014-HQ2, M2, FRN, 2.971%, 9/25/24 United States 2015-HQ1, M2, FRN, 2.971%, 3/25/25 United States 2015-HQ1, M3, FRN, 4.571%, 3/25/25 United States f,l Flagship CLO VIII Ltd., 2014-8A, A, 144A, FRN, 2.44%, 1/16/26. Cayman Islands l FNMA Connecticut Avenue Securities, 2014-C03, 1M2, FRN, 3.771%, 7/25/24 United States 2015-C01, 2M2, FRN, 5.321%, 2/25/25 United States 2015-C02, 1M2, FRN, 4.771%, 5/25/25 United States 2015-C02, 2M2, FRN, 4.771%, 5/25/25 United States f 2017-C01, 1M2, 144A, FRN, 4.323%, 7/25/29. United States f,l Galaxy CLO Ltd., 2014-17A, AR, 144A, FRN, 2.423%, 7/15/26. Cayman Islands 2014-17A, BR, 144A, FRN, 2.823%, 7/15/26. Cayman Islands 2014-17A, C1R, 144A, FRN, 3.423%, 7/15/26. Cayman Islands f G-Force LLC, 2005-RRA, C, 144A, 5.20%, 8/22/36 United States l Impac Secured Assets Trust, 2007-2, FRN, 1.021%, 4/25/37 United States JP Morgan Chase Commercial Mortgage Securities Trust, 2006- CB17, AM, 5.464%, 12/12/43 United States f,l LCM XVI LP, 16A, B, 144A, FRN, 3.023%, 7/15/26 Cayman Islands f,l LCM XVII LP, 2017A, BR, 144A, FRN, 2.873%, 10/15/26 United States 2017A, CR, 144A, FRN, 3.522%, 10/15/26 United States l MortgageIT Trust, 2004-1, A2, FRN, 1.671%, 11/25/34. United States 2005-5, A1, FRN, 1.031%, 12/25/35. United States f,l Octagon Investment Partners XVII Ltd., 2013-1A, B1, 144A, FRN, 2.738%, 10/25/25 Cayman Islands f,l Octagon Investment Partners XXIII Ltd., 2015-1A, B, 144A, FRN, 3.023%, 7/15/27 Cayman Islands l Opteum Mortgage Acceptance Corp. Trust, 2005-4, 1APT, FRN, 1.081%, 11/25/35 United States l Structured Asset Mortgage Investments Trust, 2003-AR2, A1, FRN, 1.509%, 12/19/33 United States l Structured Asset Securities Corp., 2005-2XS, 2A2, FRN, 2.256%, 2/25/35 United States l Thornburg Mortgage Securities Trust, 2005-2, A1, FRN, 2.645%, 7/25/45 United States f,l Voya CLO Ltd., 2013-1A, B, 144A, FRN, 3.923%, 4/15/24 United States 2013-2A, B, 144A, FRN, 3.718%, 4/25/25 United States 2015-2A, B, 144A, FRN, 3.021%, 7/23/27 United States |46 FRANKLIN STRATEGIC SERIES CONSOLIDATED STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Strategic Income Fund (continued) Principal Country Amount* Value Asset-Backed Securities and Commercial Mortgage-Backed Securities (continued) Diversified Financials (continued) Wells Fargo Mortgage Backed Securities Trust, l 2004-W, A9, FRN, 3.006%, 11/25/34 United States 2,132,637 $ 2,168,449 2007-3, 3A1, 5.50%, 4/25/22. United States 492,641 504,517 f,l Westchester CLO Ltd., 2007-1A, A1A, 144A, FRN, 1.111%, 8/01/22 United States 1,795,343 1,784,804 597,125,194 Real Estate 1.0% Banc of America Commercial Mortgage Trust, 2015-UBS7, A3, 3.441%, 9/15/48 United States 10,920,000 11,260,761 2015-UBS7, A4, 3.705%, 9/15/48 United States 12,450,000 13,060,711 f Core Industrial Trust, 2015-CALW, A, 144A, 3.04%, 2/10/34 United States 15,065,000 15,429,974 f,l Eleven Madison Trust Mortgage Trust, 2015-11MD, A, 144A, FRN, 3.555%, 9/10/35 United States 14,920,000 15,413,886 f,l Invitation Homes Trust, 2015-SFR1, A, 144A, FRN, 2.218%, 3/17/32 . United States 8,912,915 8,933,712 l Thornburg Mortgage Securities Trust, 2005-1, A3, FRN, 2.817%, 4/25/45 United States 4,836,365 4,874,166 68,973,210 Total Asset-Backed Securities and Commercial Mortgage-Backed Securities (Cost $771,037,690) 773,088,932 Mortgage-Backed Securities 9.1% l Federal Home Loan Mortgage Corp. (FHLMC) Adjustable Rate 0.0% † FHLMC, 2.736%, 1/01/33. United States 62,629 65,067 Federal Home Loan Mortgage Corp. (FHLMC) Fixed Rate 4.1% FHLMC Gold 15 Year, 4.50%, 10/01/18 - 9/01/19 United States 228,175 233,953 FHLMC Gold 15 Year, 5.00%, 12/01/17 - 7/01/22 United States 355,566 369,436 FHLMC Gold 15 Year, 5.50%, 7/01/17 - 2/01/19 United States 11,020 11,160 s FHLMC Gold 30 Year, 3.00%, 3/01/47 United States 77,000,000 75,980,127 FHLMC Gold 30 Year, 3.50%, 8/01/46 United States 37,201,349 38,020,157 s FHLMC Gold 30 Year, 3.50%, 3/01/47 United States 52,000,000 52,984,429 FHLMC Gold 30 Year, 4.00%, 6/01/46 United States 104,661,296 109,891,691 FHLMC Gold 30 Year, 4.00%, 8/01/46 United States 7,100,147 7,454,974 FHLMC Gold 30 Year, 4.50%, 10/01/40 United States 227,247 245,279 FHLMC Gold 30 Year, 5.00%, 5/01/27 - 2/01/38 United States 1,846,274 2,015,628 FHLMC Gold 30 Year, 5.50%, 6/01/33 - 6/01/36 United States 1,263,875 1,421,200 FHLMC Gold 30 Year, 6.00%, 6/01/33 - 6/01/37 United States 371,918 420,287 FHLMC Gold 30 Year, 6.50%, 10/01/21 - 6/01/36 United States 244,016 276,851 FHLMC Gold 30 Year, 7.00%, 9/01/21 - 8/01/32 United States 36,911 38,992 FHLMC Gold 30 Year, 7.50%, 1/01/26 - 1/01/31 United States 7,887 9,063 FHLMC Gold 30 Year, 8.00%, 11/01/25 - 1/01/26 United States 226 234 FHLMC Gold 30 Year, 9.00%, 12/01/24 United States 133 150 289,373,611 l Federal National Mortgage Association (FNMA) Adjustable Rate 0.0% † FNMA, 2.785% - 2.792%, 4/01/20 - 12/01/34 United States 228,664 240,726 Federal National Mortgage Association (FNMA) Fixed Rate 3.3% FNMA 15 Year, 2.50%, 7/01/27 United States 434,168 439,145 FNMA 15 Year, 4.50%, 3/01/20 United States 55,630 57,275 FNMA 15 Year, 5.00%, 1/01/18 - 6/01/18 United States 39,168 40,102 FNMA 15 Year, 5.50%, 2/01/17 - 4/01/22 United States 108,463 112,854 s FNMA 30 Year, 3.00%, 3/01/47 United States 90,000,000 88,873,862 |47 FRANKLIN STRATEGIC SERIES CONSOLIDATED STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Strategic Income Fund (continued) Principal Country Amount* Value Mortgage-Backed Securities (continued) Federal National Mortgage Association (FNMA) Fixed Rate (continued) FNMA 30 Year, 3.50%, 7/01/46 United States $ s FNMA 30 Year, 3.50%, 3/01/47 United States s FNMA 30 Year, 4.00%, 3/01/47 United States FNMA 30 Year, 4.50%, 3/01/28 - 2/01/41 United States FNMA 30 Year, 5.00%, 9/01/23 - 10/01/35 United States FNMA 30 Year, 5.50%, 9/01/33 - 12/01/35 United States FNMA 30 Year, 6.00%, 6/01/34 - 5/01/38 United States FNMA 30 Year, 6.50%, 3/01/28 - 10/01/37 United States FNMA 30 Year, 7.50%, 10/01/29 United States FNMA 30 Year, 8.00%, 1/01/25 - 5/01/26 United States FNMA 30 Year, 8.50%, 7/01/25 United States Government National Mortgage Association (GNMA) Fixed Rate 1.7% GNMA I SF 30 Year, 5.00%, 6/15/34 - 7/15/34 United States GNMA I SF 30 Year, 5.50%, 2/15/33 - 6/15/36 United States GNMA I SF 30 Year, 6.00%, 8/15/36 United States GNMA I SF 30 Year, 6.50%, 12/15/28 - 3/15/32 United States GNMA I SF 30 Year, 7.00%, 11/15/27 - 5/15/28 United States GNMA I SF 30 Year, 7.50%, 9/15/23 - 5/15/27 United States GNMA I SF 30 Year, 8.00%, 2/15/25 - 9/15/27 United States GNMA I SF 30 Year, 8.50%, 8/15/24 United States 75 83 GNMA I SF 30 Year, 9.00%, 1/15/25 United States GNMA I SF 30 Year, 9.50%, 6/15/25 United States s GNMA II SF 30 Year, 3.00%, 2/01/47. United States GNMA II SF 30 Year, 3.50%, 8/20/46. United States s GNMA II SF 30 Year, 3.50%, 3/01/47. United States GNMA II SF 30 Year, 5.00%, 9/20/33 - 11/20/33 United States GNMA II SF 30 Year, 5.50%, 6/20/34. United States GNMA II SF 30 Year, 6.00%, 11/20/34 United States GNMA II SF 30 Year, 6.50%, 7/20/28 - 12/20/31 United States GNMA II SF 30 Year, 7.50%, 4/20/32. United States Total Mortgage-Backed Securities (Cost $650,092,943) Municipal Bonds 2.0% California State GO, Refunding, 5.00%, 9/01/29 United States California Statewide CDA, PCR, Southern California Edison Co., Mandatory Put 12/01/23, Refunding, Series D, 2.625%, 11/01/33 United States Clark County School District GO, Refunding, Series D, 5.00%, 6/15/23 United States Denver City and County Airport System Revenue, Refunding, Series A, 5.00%, 11/15/25 United States Illinois State GO, Build America Bonds, 7.35%, 7/01/35 United States Minnesota State GO, Refunding, Series D, 5.00%, 8/01/25 United States New Jersey EDA Revenue, School Facilities Construction, Refunding, Series NN, 5.00%, 3/01/30 United States New York City HDC Capital Fund Grant Program Revenue, New York City Housing Authority Program, Series B1, 5.00%, 7/01/33 United States New York State Dormitory Authority State Personal Income Tax Revenue, General Purpose, Refunding, Series A, 5.00%, 2/15/25 United States |48 FRANKLIN STRATEGIC SERIES CONSOLIDATED STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Strategic Income Fund (continued) Principal Country Amount* Value Municipal Bonds (continued) Port Authority of New York and New Jersey Revenue, Consolidated, One Hundred Ninety-First Series, 4.823%, 6/01/45 United States 14,165,000 $ 14,907,813 Puerto Rico Electric Power Authority Power Revenue, Series A, 6.75%, 7/01/36 United States 30,900,000 20,162,250 Series XX, 5.25%, 7/01/40 United States 15,000,000 9,787,500 University of Texas Revenue, Series J, 5.00%, 8/15/25 United States 9,800,000 11,822,622 Total Municipal Bonds (Cost $146,211,890) 140,899,123 Shares Escrows and Litigation Trusts 0.0% † a,e Midstates Petroleum Co. Inc./Midstates Petroleum Co. LLC, Escrow Account United States 15,000,000 — a,e NewPage Corp., Litigation Trust United States 14,000,000 — a Penn Virginia Corp., Escrow Account United States 15,000,000 300,000 a,e Vistra Energy Corp., Escrow Account United States 30,000,000 348,000 a Vistra Energy Corp., Escrow Account, TRA United States 513,780 642,225 Total Escrows and Litigation Trusts (Cost $2,921,896) 1,290,225 Total Investments before Short Term Investments (Cost $7,440,904,581) 7,243,633,237 Principal Amount* Short Term Investments 1.6% U.S. Government and Agency Securities (Cost $6,397,683) 0.1% t,u U.S. Treasury Bill, 3/02/17 United States 6,400,000 6,397,542 Total Investments before Money Market Funds (Cost $7,447,302,264) 7,250,030,779 Shares Money Market Funds (Cost $101,367,658) 1.5% g,v Institutional Fiduciary Trust Money Market Portfolio, 0.15% United States 101,367,658 101,367,658 Total Investments (Cost $7,548,669,922) 104.4% 7,351,398,437 Other Assets, less Liabilities (4.4)% (306,804,078 ) Net Assets 100.0% $ 7,044,594,359 |49 FRANKLIN STRATEGIC SERIES CONSOLIDATED STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Strategic Income Fund (continued)  Rounds to less than 0.1% of net assets. *The principal/notional amount is stated in U.S. dollars unless otherwise indicated. a Non-income producing. b The security is owned by FT Holdings Corporation II, a wholly-owned subsidiary of the Fund. See Note 11. c At January 31, 2017, pursuant to the Funds policies and the requirements of applicable securities law, the Fund is restricted from trading these securities at period end. d See Note 7 regarding restricted securities. e Security has been deemed illiquid because it may not be able to be sold within seven days. At January 31, 2017, the aggregate value of these securities was $1,242,558, representing less than 0.1% of net assets. f Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trusts Board of Trustees. At January 31, 2017, the aggregate value of these securities was $1,679,072,944, representing 23.8% of net assets. g See Note 10 regarding investments in affiliated management investment companies. h Perpetual security with no stated maturity date. i Security purchased on a when-issued basis. j Defaulted security or security for which income has been deemed uncollectible. k Income may be received in additional securities and/or cash. l The coupon rate shown represents the rate at period end. m A portion or all of the security purchased on a delayed delivery basis. n Principal amount is stated in 100 Mexican Peso Units. o The principal represents the notional amount. See Note 3 regarding value recovery instruments. p Principal amount of security is adjusted for inflation. q Principal amount is stated in 1,000 Brazilian Real Units. r Redemption price at maturity is adjusted for inflation. s Security purchased on a to-be-announced (TBA) basis. t The security was issued on a discount basis with no stated coupon rate. u A portion or all of the security has been segregated as collateral for open future contracts. At January 31, 2017, the value of this security and/or cash pledged amounted to $5,498,209, representing 0.1% of net assets. v The rate shown is the annualized seven-day yield at period end. |50 FRANKLIN STRATEGIC SERIES CONSOLIDATED STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Strategic Income Fund (continued) At January 31, 2017, the Fund had the following futures contracts outstanding. See Note 3. Futures Contracts Number of Notional Expiration Unrealized Unrealized Description Type Contracts Value Date Appreciation Depreciation Interest Rate Contracts CME Ultra Long Term U.S. Treasury Bond Long 500 $ 80,343,750 3/22/17 $ — $ (822,868 ) Euro-Bund Long 145 25,375,453 3/08/17 32,557 — Long Gilt Long 496 77,275,553 3/29/17 779,067 — U.S. Treasury 10 Yr. Ultra Long 361 48,430,406 3/22/17 — (328,113 ) Total Futures Contracts $ 811,624 $ (1,150,981 ) Net unrealized appreciation (depreciation) $ (339,357 ) At January 31, 2017, the Fund had the following forward exchange contracts outstanding. See Note 3. Forward Exchange Contracts Contract Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Amount Date Appreciation Depreciation OTC Forward Exchange Contracts Australian Dollar JPHQ Sell 72,000,000 $ 53,703,000 2/23/17 $ — $ (866,444 ) Brazilian Real JPHQ Buy 47,000,000 13,542,717 2/23/17 1,295,616 — Brazilian Real JPHQ Sell 47,000,000 14,506,173 2/23/17 — (332,160 ) British Pound JPHQ Buy 3,500,000 4,352,635 2/23/17 51,146 — British Pound JPHQ Sell 10,000,000 13,192,500 2/23/17 610,270 — Euro JPHQ Buy 13,500,000 15,257,497 2/23/17 — (674,164 ) Euro JPHQ Sell 158,000,000 175,248,070 2/23/17 4,569,053 — Indian Rupee JPHQ Buy 2,886,000,000 41,537,133 2/23/17 1,116,895 — Indian Rupee JPHQ Sell 557,000,000 8,176,747 2/23/17 — (55,510 ) Indonesian Rupiah JPHQ Buy 146,000,000,000 10,465,950 2/23/17 451,190 — Japanese Yen JPHQ Buy 9,900,000,000 98,948,349 2/23/17 — (11,237,288 ) Japanese Yen JPHQ Sell 15,400,000,000 148,574,074 2/23/17 12,134,648 — Malaysian Ringgit JPHQ Buy 73,000,000 16,695,254 2/23/17 — (237,627 ) Australian Dollar DBAB Sell 72,000,000 53,632,080 4/27/17 — (857,592 ) Australian Dollar JPHQ Sell 21,200,000 16,001,442 4/27/17 — (42,739 ) British Pound JPHQ Buy 11,500,000 14,295,823 4/27/17 197,288 — British Pound JPHQ Sell 11,500,000 15,433,460 4/27/17 940,349 — Euro DBAB Buy 10,700,000 11,756,090 4/27/17 — (161,170 ) Euro DBAB Sell 158,000,000 175,841,360 4/27/17 4,626,655 — Euro JPHQ Sell 14,400,000 16,352,928 4/27/17 748,550 — Indian Rupee DBAB Buy 2,886,000,000 41,228,571 4/27/17 1,109,044 — Japanese Yen DBAB Sell 15,400,000,000 149,054,376 4/27/17 12,215,560 — Canadian Dollar JPHQ Sell 50,000,000 38,018,188 5/18/17 — (428,322 ) Philippine Peso JPHQ Buy 41,860,000 835,529 5/18/17 791 — South Korean Won JPHQ Sell 57,100,000,000 49,054,140 5/18/17 — (559,949 ) British Pound JPHQ Sell 8,300,000 10,951,850 8/15/18 337,043 — Total Forward Exchange Contracts $ 40,404,098 $ (15,452,965 ) Net unrealized appreciation (depreciation) $ 24,951,133 a May be comprised of multiple contracts with the same counterparty, currency and settlement date. |51 FRANKLIN STRATEGIC SERIES CONSOLIDATED STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Strategic Income Fund (continued) At January 31, 2017, the Fund had the following credit default swap contracts outstanding. See Note 3. Credit Default Swap Contracts Unamortized Periodic Counter- Upfront Payment party/ Notional Expiration Payments Unrealized Unrealized Description Rate Exchange a Amount b Date (Receipts) Appreciation Depreciation Value Rating c Centrally Cleared Swap Contracts Contracts to Buy Protection Traded Index CDX.NA.HY.27 5.00 % ICE $ 89,000,000 12/20/21 $ (2,749,160 ) $ – $ (3,431,596 ) $ (6,180,756 ) OTC Swap Contracts Contracts to Sell Protection d Traded Index MCDX.NA.27 1.00 % CITI 61,430,000 12/20/21 599,479 319,901 – 919,380 Investment Grade Total Credit Default Swap Contracts $ (2,149,681 ) $ 319,901 $ (3,431,596 ) $ (5,261,376 ) Net unrealized appreciation (depreciation) $ (3,111,695 ) a Posting of collateral is required by either the Fund or the applicable counterparty if the total net exposure of all OTC derivatives with the applicable counterparty exceeds the minimum transfer amount, which typically ranges from $100,000 to $250,000, and can vary depending on the counterparty and the type of the agreement. The table below summarizes the cash and/or securities held as collateral for each applicable counterparty at period end. Collateral Posted Counterparty (Received) CITI $ (860,000 ) DBAB (20,630,000 ) GSCO (1,240,000 ) JPHQ (12,514,092 ) Total collateral (35,244,092 ) b For contracts to sell protection, the notional amount is equal to the maximum potential amount of the future payments and no recourse provisions have been entered into in association with the contracts. c Based on internal ratings for index swaps. Internal ratings based on mapping into equivalent ratings from external vendors. d The Fund enters contracts to sell protection to create a long credit position. Performance triggers include failure to pay or bankruptcy of the underlying securities for traded index swaps. At January 31, 2017, the Fund had the following total return swap contracts outstanding. See Note 3. Total Return Swap Contracts Notional Expiration Unrealized Unrealized Underlying Instruments Financing Rate Counterparty Value Date Appreciation Depreciation OTC Swap Contracts Long Pay 3-Month BBA USD Receive iBoxx USD Liquid HY Index LIBOR GSCO $ 17,500,000 3/20/17 $ 1,348,728 $ — Net unrealized appreciation (depreciation) $ 1,348,728 See Abbreviations on page 67. |52 FRANKLIN STRATEGIC SERIES Notes to Statements of Investments (unaudited) 1. ORGANIZATION Franklin Strategic Series (Trust) is registered under the Investment Company Act of 1940 (1940 Act) as an open-end management investment company, consisting of nine separate funds (Funds) and applies the specialized accounting and reporting guidance in U.S. Generally Accepted Accounting Principles. 2. FINANCIAL INSTRUMENT VALUATION The Funds investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Funds calculate the net asset value (NAV) per share as of 4 p.m. Eastern time each day the New York Stock Exchange (NYSE) is open for trading. Under compliance policies and procedures approved by the Trusts Board of Trustees (the Board), the Funds administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation Committee (VC). The VC provides administration and oversight of the Funds valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Funds to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities, exchange traded funds and derivative financial instruments listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Foreign equity securities are valued as of the close of trading on the foreign stock exchange on which the security is primarily traded or as of 4 p.m. Eastern time. The value is then converted into its U.S. dollar equivalent at the foreign exchange rate in effect at 4 p.m. Eastern time on the day that the value of the security is determined. Over-the-counter (OTC) securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Debt securities generally trade in the OTC market rather than on a securities exchange. The Funds pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, credit spreads, estimated default rates, anticipated market interest rate volatility, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. Securities denominated in a foreign currency are converted into their U.S. dollar equivalent at the foreign exchange rate in effect at 4 p.m. Eastern time on the date that the values of the foreign debt securities are determined. Investments in open-end mutual funds are valued at the closing NAV. Certain derivative financial instruments trade in the OTC market. The Funds pricing services use various techniques including industry standard option pricing models and proprietary discounted cash flow models to determine the fair value of those instruments. The Funds net benefit or obligation under the derivative contract, as measured by the fair value of the contract, is included in net assets. The Funds have procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation |53 FRANKLIN STRATEGIC SERIES NOTES TO STATEMENTS OF INVESTMENTS (UNAUDITED) 2. FINANCIAL INSTRUMENT VALUATION (continued) approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. Trading in securities on foreign securities stock exchanges and OTC markets may be completed before 4 p.m. Eastern time. In addition, trading in certain foreign markets may not take place on every Funds business day. Occasionally, events occur between the time at which trading in a foreign security is completed and 4 p.m. Eastern time that might call into question the reliability of the value of a portfolio security held by the Fund. As a result, differences may arise between the value of the Funds portfolio securities as determined at the foreign market close and the latest indications of value at 4 p.m. Eastern time. In order to minimize the potential for these differences, the VC monitors price movements following the close of trading in foreign stock markets through a series of country specific market proxies (such as baskets of American Depositary Receipts, futures contracts and exchange traded funds). These price movements are measured against established trigger thresholds for each specific market proxy to assist in determining if an event has occurred that may call into question the reliability of the values of the foreign securities held by the Funds. If such an event occurs, the securities may be valued using fair value procedures, which may include the use of independent pricing services. When the last day of the reporting period is a non-business day, certain foreign markets may be open on those days that the Funds NAV is not calculated, which could result in differences between the value of the Funds portfolio securities on the last business day and the last calendar day of the reporting period. Any significant security valuation changes due to an open foreign market are adjusted and reflected by the Funds for financial reporting purposes. 3. DERIVATIVE FINANCIAL INSTRUMENTS Certain or all Funds invested in derivative financial instruments in order to manage risk or gain exposure to various other investments or markets. Derivatives are financial contracts based on an underlying or notional amount, require no initial investment or an initial net investment that is smaller than would normally be required to have a similar response to changes in market factors, and require or permit net settlement. Derivatives contain various risks including the potential inability of the counterparty to fulfill their obligations under the terms of the contract, the potential for an illiquid secondary market, and/or the potential for market movements. Derivative counterparty credit risk is managed through a formal evaluation of the creditworthiness of all potential counterparties. Certain or all Funds attempt to reduce their exposure to counterparty credit risk on OTC derivatives, whenever possible, by entering into International Swaps and Derivatives Association (ISDA) master agreements with certain counterparties. These agreements contain various provisions, including but not limited to collateral requirements, events of default, or early termination. Termination events applicable to the counterparty include certain deteriorations in the credit quality of the counterparty. Termination events applicable to the Funds include failure of the Funds to maintain certain net asset levels and/or limit the decline in net assets over various periods of time. In the event of default or early termination, the ISDA master agreement gives the non-defaulting party the right to net and close-out all transactions traded, whether or not arising under the ISDA agreement, to one net amount payable by one counterparty to the other. Early termination by the counterparty may result in an immediate payment by the Funds of any net liability owed to that counterparty under the ISDA agreement. Collateral requirements differ by type of derivative. Collateral or initial margin requirements are set by the broker or exchange clearing house for exchange traded and centrally cleared derivatives. Initial margin deposited is held at the exchange and can be in the form of cash and/or securities. For OTC derivatives traded under an ISDA master agreement, posting of collateral is required by either the Fund or the applicable counterparty if the total net exposure of all OTC derivatives with the applicable counterparty exceeds the minimum transfer amount, which typically ranges from $100,000 to $250,000, and can vary depending on the |54 FRANKLIN STRATEGIC SERIES NOTES TO STATEMENTS OF INVESTMENTS (UNAUDITED) counterparty and the type of the agreement. Generally, collateral is determined at the close of Fund business each day and any additional collateral required due to changes in derivative values may be delivered by the Fund or the counterparty within a few business days. Collateral pledged and/or received by the Fund for OTC derivatives, if any, is held in segregated accounts with the Funds custodian/counterparty broker and can be in the form of cash and/or securities. Unrestricted cash may be invested according to the Funds investment objectives. To the extent that the amounts due to the Fund from its counterparties are not subject to collateralization or are not fully collateralized, the Fund bears the risk of loss from counterparty non-performance. At January 31, 2017, the Funds received U.S. Government Agency Securities and U.S. Treasury Bonds and Notes as collateral for derivatives, as follows: Franklin Strategic Income Fund $12,514,092 Certain or all Funds entered into exchange traded futures contracts primarily to manage and/or gain exposure to interest rate risk. A futures contract is an agreement between the Fund and a counterparty to buy or sell an asset at a specified price on a future date. Required initial margins are pledged by the Fund, and the daily change in fair value is accounted for as a variation margin payable or receivable. Certain or all Funds entered into OTC forward exchange contracts primarily to manage and/or gain exposure to certain foreign currencies. A forward exchange contract is an agreement between the Fund and a counterparty to buy or sell a foreign currency for a specific exchange rate on a future date. Certain or all Funds entered into credit default swap contracts primarily to manage and/or gain exposure to credit risk. A credit default swap is an agreement between the Fund and a counterparty whereby the buyer of the contract receives credit protection and the seller of the contract guarantees the credit worthiness of a referenced debt obligation. These agreements may be privately negotiated in the over-the-counter market (OTC credit default swaps) or may be executed in a multilateral trade facility platform, such as a registered exchange (centrally cleared credit default swaps). The underlying referenced debt obligation may be a single issuer of corporate or sovereign debt, a credit index, a basket of issuers or indices, or a tranche of a credit index or basket of issuers or indices. In the event of a default of the underlying referenced debt obligation, the buyer is entitled to receive the notional amount of the credit default swap contract from the seller in exchange for the referenced debt obligation, a net settlement amount equal to the notional amount of the credit default swap less the recovery value of the referenced debt obligation, or other agreed upon amount. For centrally cleared credit default swaps, required initial margins are pledged by the Fund, and the daily change in fair value is accounted for as a variation margin payable or receivable. Over the term of the contract, the buyer pays the seller a periodic stream of payments, provided that no event of default has occurred. Such periodic payments are accrued daily as an unrealized appreciation or depreciation until the payments are made, at which time they are realized. Upfront payments and receipts represent compensating factors between stated terms of the credit default swap agreement and prevailing market conditions (credit spreads and other relevant factors). These upfront payments and receipts are amortized over the term of the contract as a realized gain or loss. Certain or all Funds entered into OTC cross currency swap contracts primarily to manage and/or gain exposure to interest rate risk and certain foreign currencies. A cross currency swap is an agreement between the Fund and a counterparty to exchange cash flows (determined using either a fixed or floating rate) based on the notional amounts of two different currencies. The notional amounts are typically determined based on the spot exchange rates at the opening of the contract. Cross currency swaps may require the exchange of notional amounts at the opening and/or closing of the contract. Over the term of the contract, contractually required payments to be paid and to be received are accrued daily and recorded as unrealized depreciation and appreciation until the payments are made, at which time they are realized. Upfront payments and receipts represent compensating factors between stated terms of the cross currency swap contract and prevailing market conditions (interest rate spreads and other relevant factors). These upfront payments and receipts are amortized over the term of the contract as a realized gain or loss. |55 FRANKLIN STRATEGIC SERIES NOTES TO STATEMENTS OF INVESTMENTS (UNAUDITED) 3. DERIVATIVE FINANCIAL INSTRUMENTS (continued) Certain or all Funds entered into interest rate swap contracts primarily to manage interest rate risk. An interest rate swap is an agreement between the Fund and a counterparty to exchange cash flows based on the difference between two interest rates, applied to a notional amount. These agreements may be privately negotiated in the over-the-counter market (OTC interest rate swaps) or may be executed on a registered exchange (centrally cleared interest rate swaps). For centrally cleared interest rate swaps, required initial margins are pledged by the Fund, and the daily change in fair value is accounted for as a variation margin payable or receivable. Over the term of the contract, contractually required payments to be paid and to be received are accrued daily and recorded as unrealized depreciation and appreciation until the payments are made, at which time they are realized. Certain or all Funds entered into OTC total return swap contracts primarily to manage and/or gain exposure to interest rate risk of an underlying instrument such as a stock, bond, index or basket of securities or indices. A total return swap is an agreement between the Fund and a counterparty to exchange a return linked to an underlying instrument for a floating or fixed rate payment, both based upon a notional amount. Over the term of the contract, contractually required payments to be paid or received are accrued daily and recorded as unrealized appreciation or depreciation until the payments are made, at which time they are recognized as realized gain or loss. Certain or all Funds purchased or wrote exchange traded and/or OTC option contracts primarily to manage and/or gain exposure to interest rate and credit risk. An option is a contract entitling the holder to purchase or sell a specific amount of shares or units of an asset or notional amount of a swap (swaption), at a specified price. When an option is purchased or written, an amount equal to the premium paid or received is recorded as an asset or liability, respectively. Certain option contracts are marked-to-market daily and the daily change in fair value is accounted for as variation margin or receivable. Upon exercise of an option, the acquisition cost or sales proceeds of the underlying investment is adjusted by any premium received or paid. Upon expiration of an option, any premium received or paid is recorded as a realized gain or loss. Upon closing an option other than through expiration or exercise, the difference between the premium received or paid and the cost to close the position is recorded as a realized gain or loss. Certain or all Funds invest in value recovery instruments (VRI) primarily to gain exposure to growth risk. Periodic payments from VRI are dependent on established benchmarks for underlying variables. VRI has a notional amount, which is used to calculate amounts of payments to holders. Payments are recorded upon receipt as realized gains. The risks of investing in VRI include growth risk, liquidity, and the potential loss of investment. The following Funds have invested in derivatives during the period. Franklin Flexible Alpha Bond Fund  Futures, forwards, swaps and options Franklin Global Government Bond Fund  Forwards Franklin Strategic Income Fund  Futures, forwards, swaps and VRI 4. MORTGAGE DOLLAR ROLLS Franklin Flexible Alpha Bond Fund and Franklin Strategic Income Fund enter into mortgage dollar rolls, typically on a to-be-announced basis. Mortgage dollar rolls are agreements between the Fund and a financial institution where the Fund sells (or buys) mortgage-backed securities for delivery on a specified date and simultaneously contracts to repurchase (or sell) substantially similar (same type, coupon, and maturity) securities at a future date and at a predetermined price. Gains or losses are realized on the initial sale, and the difference between the repurchase price and the sale price is recorded as an unrealized gain or loss to the Fund upon entering into the mortgage dollar roll. In addition, the Fund may invest the cash proceeds that are received from the initial sale. During the period between the sale and repurchase, the Fund is not entitled to principal and interest paid on the mortgage backed securities. Transactions in mortgage dollar rolls are accounted for as purchases and sales and may result in an increase to the Funds portfolio turnover rate. The risks of mortgage dollar roll transactions include the potential inability of the counterparty to fulfill its obligations. |56 FRANKLIN STRATEGIC SERIES NOTES TO STATEMENTS OF INVESTMENTS (UNAUDITED) 5. INCOME TAXES At January 31, 2017, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Franklin Franklin Franklin Biotechnology Flexible Alpha Focused Core Discovery Fund Bond Fund Equity Fund Cost of investments $ 947,671,003 $ 10,884,149 $ 119,022,370 Unrealized appreciation $ 537,196,180 $ 124,085 $ 23,532,743 Unrealized depreciation (122,507,653 ) (95,460 ) (2,234,937 ) Net unrealized appreciation (depreciation) $ 414,688,527 $ 28,625 $ 21,297,806 Franklin Global Government Franklin Growth Franklin Natural Bond Fund Opportunities Fund Resources Fund Cost of investments $ 12,943,755 $ 2,218,754,296 $ 592,652,374 Unrealized appreciation $ 150,839 $ 1,254,205,680 $ 160,916,563 Unrealized depreciation (1,018,060 ) (20,104,890 ) (62,568,308 ) Net unrealized appreciation (depreciation) $ (867,221 ) $ 1,234,100,790 $ 98,348,255 Franklin Franklin Franklin Small Cap Small-Mid Cap Strategic Growth Fund Growth Fund Income Fund Cost of investments $ 2,420,394,581 $ 2,647,455,529 $ 7,569,903,999 Unrealized appreciation $ 666,088,683 $ 911,363,986 $ 173,808,478 Unrealized depreciation (190,927,225 ) (78,112,435 ) (392,314,040 ) Net unrealized appreciation (depreciation) $ 475,161,458 $ 833,251,551 $ (218,505,562 ) 6. CONCENTRATION OF RISK Investing in foreign securities may include certain risks and considerations not typically associated with investing in U.S. securities, such as fluctuating currency values and changing local and regional economic, political and social conditions, which may result in greater market volatility. In addition, certain foreign securities may not be as liquid as U.S. securities. 7. RESTRICTED SECURITIES At January 31, 2017, certain or all Funds held investments in restricted securities, excluding certain securities exempt from registration under the Securities Act of 1933 deemed to be liquid, as follows: Principal Amount/ Shares/ Acquisition Units Issuer Dates Cost Value Franklin Biotechnology Discovery Fund 107,297,280 Acerta Pharma BV 5/06/15 $ 6,172,605 $ 4,038,133 137,714 CRISPR Therapeutics AG, Reg S 6/10/16 1,850,041 2,353,173 942,380 G1 Therapeutics Inc., pfd 4/26/16 2,799,999 2,799,999 80,195 Intarcia Therapeutics Inc., DD 3/26/14 2,597,516 4,811,700 759,880 True North Therapeutics Inc., pfd., Series D, 144A 10/05/16 1,900,004 1,900,004 |57 FRANKLIN STRATEGIC SERIES NOTES TO STATEMENTS OF INVESTMENTS (UNAUDITED) 7. RESTRICTED SECURITIES (continued) Principal Amount/ Shares/ Acquisition Units Issuer Dates Cost Value Franklin Biotechnology Discovery Fund (continued) Total Restricted Securities (Value is 1.2% of Net Assets) $ 15,320,165 $ 15,903,009 Franklin Growth Opportunities Fund 35,601,435 Acerta Pharma BV 5/06/15 $ 2,048,084 $ 1,339,860 2,362,202 Proterra Inc., pfd., 5, 144A 9/21/16 - 1/13/17 11,896,616 11,896,616 805,800 Tanium Inc., pfd., G. 9/14/15 4,000,233 2,865,962 Total Restricted Securities (Value is 0.5% of Net Assets) $ 17,944,933 $ 16,102,438 Franklin Natural Resources Fund 199,375 Energy Coal Resources, 144A 11/16/05 - 5/05/06 $ 741,939 $ — 29,847 Energy Coal Resources, 144A, pfd 3/17/09 2,376,164 — Total Restricted Securities (Value is —% of Net Assets) $ 3,118,103 $ — Franklin Small Cap Growth Fund 6,200,000 DraftKings Inc., cvt., E, 5.00%, 12/23/17 12/23/15 - 7/20/16 $ 6,200,000 $ 8,592,742 825,201 DraftKings Inc., pfd., D 8/07/15 4,444,444 3,908,115 2,029,318 DraftKings Inc., pfd., D-1 8/07/15 15,555,552 13,407,931 1,787,047 Proterra Inc., pfd., 5, 144A 9/21/16 - 1/13/17 8,999,998 8,999,998 1,542,673 Smule Inc., pfd., G, 144A. 5/31/16 11,099,995 11,099,995 Total Restricted Securities (Value is 1.6% of Net Assets) $ 46,299,989 $ 46,008,781 Franklin Small-Mid Cap Growth Fund 5,000,000 DraftKings Inc., cvt., E, 5.00%, 12/23/17 12/23/15 $ 5,000,000 $ 6,929,631 660,161 DraftKings Inc., pfd., D 8/07/15 3,555,556 3,126,493 1,623,455 DraftKings Inc., pfd., D-1 8/07/15 12,444,447 10,726,349 1,416,913 Proterra Inc., pfd., 5, 144A 9/21/16 7,135,914 7,135,914 Total Restricted Securities (Value is 0.8% of Net Assets) $ 28,135,917 $ 27,918,387 Franklin Strategic Income Fund 955,276 a Halcon Resources Corp 10/23/12 - 11/24/15 $ 24,687,967 $ 7,789,370 15,189 Warrior Met Coal LLC, A 5/28/14 - 11/13/14 29,562,025 4,556,700 Total Restricted Securities (Value is 0.2% of Net Assets) $ 54,249,992 $ 12,346,070 a The Fund also invests in unrestricted securities or other investments in the issuer, valued at $168,967 as of January 31, 2017. 8. UNFUNDED LOAN COMMITMENTS Certain or all Funds enter into certain credit agreements, all or a portion of which may be unfunded. The Funds are obligated to fund these loan commitments at the borrowers’ discretion. Unfunded loan commitments and funded portions of credit agreements are marked to market daily. Funded portions of credit agreements are presented in the Statements of Investments. At January 31, 2017, unfunded commitments were as follows: Unfunded Borrower Commitment Franklin Strategic Income Fund Global Tel*Link Corp, Revolving Commitment $ 1,478,221 |58 FRANKLIN STRATEGIC SERIES NOTES TO STATEMENTS OF INVESTMENTS (UNAUDITED) 9. HOLDINGS OF 5% VOTING SECURITIES OF PORTFOLIO COMPANIES The 1940 Act defines "affiliated companies" to include investments in portfolio companies in which a fund owns 5% or more of the outstanding voting securities. During the period ended January 31, 2017, certain or all Funds held investments in “affiliated companies” as follows: Number of Number of Shares Held Shares Value at Beginning Gross Gross Held at End at End Investment Realized Name of Issuer of Period Additions Reductions of Period of Period Income Gain (Loss) Franklin Biotechnology Discovery Fund Non-Controlled Affiliates Alcobra Ltd 1,367,755 369,551 — 1,737,306 $ 1,824,171 $ — $ — ARCA biopharma Inc 478,077 — — 478,077 1,266,904 — — ARCA biopharma Inc., wts., 6/16/22. 1,338,619 — — 1,338,619 66,864 — — BioPharmX Corp 216,000 1,684,375 — 1,900,375 931,185 — — BiopharmX Corp., 144A 1,600,000 345,737 — 1,945,737 953,411 — — Biopharmx Corp., wts., 3/29/21 108,000 — — 108,000 — — — BioPharmX Corp., wts., 11/22/23 — 1,259,925 — 1,259,925 176,389 — — Fate Therapeutics Inc., Private Placement. — 289,577 — 289,577 790,545 — — Fate Therapeutics Inc. 195,700 1,888,500 — 2,084,200 5,689,866 — — Total Affiliated Securities (Value is 0.9% of Net Assets) $ 11,699,335 $ — $ — Franklin Small Cap Growth Fund Non-Controlled Affiliates 2U Inc 2,955,523 431,100 (572,271 ) 2,814,352 $ 95,800,542 $ — $ 3,635,085 Aratana Therapeutics Inc 2,697,019 — — 2,697,019 21,549,182 — — The KEYW Holding Corp 3,851,460 720,400 (1,748,078 ) 2,823,782 28,266,058 — (3,239,759 ) Lattice Semiconductor Corp 6,466,700 — (288,000 ) 6,178,700 44,424,853 — (119,213 ) M/I Homes Inc 1,385,700 — (254,224 ) 1,131,476 — a — 485,452 Nanometrics Inc 1,610,800 — (824,400 ) 786,400 — a — (6,470,486 ) Pfenex Inc 1,175,631 — — 1,175,631 9,381,535 — — The Spectranetics Corp 2,276,600 — (409,700 ) 1,866,900 — a — (3,875,362 ) Sportsman’s Warehouse Holdings Inc 2,972,800 386,000 — 3,358,800 24,989,472 — — US Ecology Inc 1,119,090 — (159,400 ) 959,690 — a — (282,983 ) Total Affiliated Securities (Value is 7.9% of Net Assets) $ 224,411,642 $ — $ (9,867,266 ) a As of January 31, 2017, no longer an affiliate. 10. INVESTMENTS IN AFFILIATED MANAGEMENT INVESTMENT COMPANIES Certain or all Funds invest in one or more affiliated management investment companies for purposes other than exercising a controlling influence over the management or policies. During the period ended January 31, 2017, certain or all Funds held investments in affiliated management investment companies as follows: % of Affiliated Number of Number of Fund Shares Shares Held Shares Value Outstanding at Beginning Gross Gross Held at End at End Investment Realized Held at End of Period Additions Reductions of Period of Period Income Gain (Loss) of Period Franklin Biotechnology Discovery Fund Non-Controlled Affiliates Institutional Fiduciary Trust Money Market Portfolio, 0.15% 82,758,981 603,858,982 (607,457,536 ) 79,160,427 $ 79,160,427 $ 1,775 $ – 0.5 % |59 FRANKLIN STRATEGIC SERIES NOTES TO STATEMENTS OF INVESTMENTS (UNAUDITED) 10. INVESTMENTS IN AFFILIATED MANAGEMENT INVESTMENT COMPANIES (continued) % of Affiliated Number of Number of Fund Shares Shares Held Shares Value Outstanding at Beginning Gross Gross Held at End at End Investment Realized Held at End of Period Additions Reductions of Period of Period Income Gain (Loss) of Period Franklin Flexible Alpha Bond Fund Non-Controlled Affiliates Institutional Fiduciary Trust Money Market Portfolio, 0.15% 2,033,538 2,370,476 (3,814,446 ) 589,568 $ 589,568 $ 133 $ – 0.0 % a Franklin Focused Core Equity Fund Non-Controlled Affiliates Institutional Fiduciary Trust Money Market Portfolio, 0.15% – 37,396,587 (35,176,339 ) 2,220,248 $ 2,220,248 $ 319 $ – 0.0 % a Franklin Global Government Bond Fund Non-Controlled Affiliates Institutional Fiduciary Trust Money Market Portfolio, 0.15% 2,527,951 5,447,305 (6,656,039 ) 1,319,217 $ 1,319,217 $ 123 $ – 0.0 % a Franklin Growth Opportunities Fund Non-Controlled Affiliates Institutional Fiduciary Trust Money Market Portfolio, 0.15% 52,116,118 873,319,184 (891,976,902 ) 33,458,400 $ 33,458,400 $ 8,316 $ – 0.2 % Franklin Natural Resources Fund Non-Controlled Affiliates Institutional Fiduciary Trust Money Market Portfolio, 0.15% 43,909,680 122,104,167 (135,271,240 ) 30,742,607 $ 30,742,607 $ 3,635 $ – 0.2 % Franklin Small Cap Growth Fund Non-Controlled Affiliates Institutional Fiduciary Trust Money Market Portfolio, 0.15% 286,863,418 985,318,000 (1,122,386,092 ) 149,795,326 $ 149,795,326 $ 9,889 $ – 1.0 % Franklin Small-Mid Cap Growth Fund Non-Controlled Affiliates Institutional Fiduciary Trust Money Market Portfolio, 0.15% 215,216,548 1,017,507,126 (1,091,829,363 ) 140,894,311 $ 140,894,311 $ 11,016 $ – 0.9 % Franklin Strategic Income Fund Controlled Affiliates Franklin Lower Tier Floating Rate Fund 38,346,600 – (6,703,481 ) 31,643,119 $ 333,518,471 $ 29,375,241 $ 2,000,681 84.6 % Franklin Middle Tier Floating Rate Fund 29,441,483 – (5,897,657 ) 23,543,826 238,969,841 14,193,200 (285,080 ) 78.2 % Total Controlled Affiliates $ 572,488,312 $ 43,568,441 $ 1,715,601 Non-ControlledAffiliates Institutional Fiduciary Trust Money Market Portfolio, 0.15% 910,963,589 1,254,924,022 (2,064,519,953 ) 101,367,658 $ 101,367,658 $ 15,975 $ – 0.7 % Total $ 673,855,970 $ 43,584,416 $ 1,715,601 a Rounds to less than 0.1% |60 FRANKLIN STRATEGIC SERIES NOTES TO STATEMENTS OF INVESTMENTS (UNAUDITED) 11. INVESTMENTS IN FT HOLDINGS CORPORATION II (FT SUBSIDIARY) Franklin Strategic Income Fund invests in certain financial instruments through its investment in FT Subsidiary. FT Subsidiary is a Delaware Corporation, is a wholly-owned subsidiary of the Fund, and is able to invest in certain financial instruments consistent with the investment objective of the Fund. At January 31, 2017, FT Subsidiarys investment, Turtle Bay Resort as well as any other assets and liabilities of FT Subsidiary are reflected in the Funds Consolidated Statement of Investments. At January 31, 2017, the net assets of FT Subsidiary were $26,203,666, representing less than 1% of the Funds net assets. The Funds investment in FT Subsidiary is limited to 25% of consolidated assets. 12. REORGANIZATION On August 26, 2016, Franklin Growth Opportunities Fund (Surviving Fund), pursuant to a plan of reorganization approved on August 5, 2016 by shareholders of Franklin Flex Cap Growth Fund (Acquired Fund), acquired 100% of the Acquired Funds net assets, primarily made up of investment securities, through a tax free exchange of shares of the Surviving Fund for the net assets of the Acquired Fund. 13. FAIR VALUE MEASUREMENTS The Funds follow a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds financial instruments and are summarized in the following fair value hierarchy: Level 1  quoted prices in active markets for identical financial instruments Level 2  other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Funds have adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. A summary of inputs used as of January 31, 2017, in valuing the Funds assets and liabilities carried at fair value, is as follows: Level 1 Level 2 Level 3 Total Franklin Biotechnology Discovery Fund Assets: Investments in Securities: Equity Investments: a Biotechnology. $ $  b $ $ Pharmaceuticals  b All Other Equity Investments c   Short Term Investments   Total Investments in Securities $ $  $ $ Receivables: Investments Securities Sold $  $  $ $ |61 FRANKLIN STRATEGIC SERIES NOTES TO STATEMENTS OF INVESTMENTS (UNAUDITED) 13. FAIR VALUE MEASUREMENTS (continued) Level 1 Level 2 Level 3 Total Franklin Flexible Alpha Bond Fund Assets: Investments in Securities: Management Investment Companies $ $  $  $ Corporate Bonds   Foreign Government and Agency Securities   U.S. Government and Agency Securities   Asset-Backed Securities and Commercial Mortgage-Backed Securities.   Mortgage-Backed Securities   Municipal Bonds   Options Purchased  Short Term Investments   Total Investments in Securities $ $ $  $ Other Financial Instruments: Futures Contracts $ $  $  $ Forward Exchange Contracts   Swap Contracts.   Total Other Financial Instruments $ $ $  $ Liabilities: Other Financial Instruments: Options Written $  $ $  $ Futures Contracts   Forward Exchange Contracts   Swap Contracts.   Total Other Financial Instruments $ $ $  $ Franklin Focused Core Equity Fund Assets: Investments in Securities: Equity Investments c $ $  $  $ Short Term Investments   Total Investments in Securities $ $  $  $ Franklin Global Government Bond Fund Assets: Investments in Securities: Foreign Government and Agency Securities $  $ $  $ U.S. Government and Agency Securities   Short Term Investments   Total Investments in Securities $ $ $  $ Other Financial Instruments: Forward Exchange Contracts $  $ $  $ Liabilities: Other Financial Instruments: Forward Exchange Contracts $  $ $  $ |62 FRANKLIN STRATEGIC SERIES NOTES TO STATEMENTS OF INVESTMENTS (UNAUDITED) Level 1 Level 2 Level 3 Total Franklin Growth Opportunities Fund Assets: Investments in Securities: Equity Investments: a Consumer Discretionary $ 528,617,329 $ — $ 11,896,616 $ 540,513,945 Health Care 526,608,458 — 1,339,860 527,948,318 Information Technology 1,412,748,669 — 2,865,962 1,415,614,631 All Other Equity Investments c 935,319,792 — — 935,319,792 Short Term Investments 33,458,400 — — 33,458,400 Total Investments in Securities $ 3,436,752,648 $ — $ 16,102,438 $ 3,452,855,086 Receivables: Investments Securities Sold $ — $ — $ 3,018,135 $ 3,018,135 Franklin Natural Resources Fund Assets: Investments in Securities: Equity Investments: a Coal & Consumable Fuels $ — $ — $ — b $ — Oil & Gas Exploration & Production 228,125,547 5,874,340 — 233,999,887 All Other Equity Investments c 425,013,515 — — 425,013,515 Convertible Bonds — 1,244,620 — 1,244,620 Short Term Investments 30,742,607 — — 30,742,607 Total Investments in Securities $ 683,881,669 $ 7,118,960 $ — $ 691,000,629 Franklin Small Cap Growth Fund Assets: Investments in Securities: Equity Investments: a Consumer Discretionary $ 447,126,596 $ — $ 26,316,044 $ 473,442,640 Information Technology 798,649,028 — 11,099,995 809,749,023 All Other Equity Investments c 1,453,976,308 — — 1,453,976,308 Convertible Bonds — — 8,592,742 8,592,742 Short Term Investments 149,795,326 — — 149,795,326 Total Investments in Securities $ 2,849,547,258 $ — $ 46,008,781 $ 2,895,556,039 Franklin Small-Mid Cap Growth Fund Assets: Investments in Securities: Equity Investments: a Consumer Discretionary $ 652,641,091 $ — $ 20,988,756 $ 673,629,847 All Other Equity Investments c 2,659,253,291 — — 2,659,253,291 Convertible Bonds — — 6,929,631 6,929,631 Short Term Investments 140,894,311 — — 140,894,311 Total Investments in Securities $ 3,452,788,693 $ — $ 27,918,387 $ 3,480,707,080 |63 FRANKLIN STRATEGIC SERIES NOTES TO STATEMENTS OF INVESTMENTS (UNAUDITED) 13. FAIR VALUE MEASUREMENTS (continued) Level 1 Level 2 Level 3 Total Franklin Strategic Income Fund Assets: Investments in Securities: Equity Investments: a Consumer Services $ — $ — $ 26,155,966 $ 26,155,966 Energy. 21,208,432 — 12,346,070 b 33,554,502 Transportation — 214,846 679,712 894,558 All Other Equity Investments c 581,131,412 — b — 581,131,412 Corporate Bonds — 3,149,216,432 — 3,149,216,432 Senior Floating Rate Interests — 715,669,289 — 715,669,289 Foreign Government and Agency Securities — 798,171,792 — 798,171,792 U.S. Government and Agency Securities — 379,715,299 — 379,715,299 Asset-Backed Securities and Commercial Mortgage-Backed Securities. — 773,088,932 — 773,088,932 Mortgage-Backed Securities — 643,845,707 — 643,845,707 Municipal Bonds — 140,899,123 — 140,899,123 Escrows and Litigation Trusts — 942,225 348,000 b 1,290,225 Short Term Investments 107,765,200 — — 107,765,200 Total Investments in Securities $ 710,105,044 $ 6,601,763,645 $ 39,529,748 $ 7,351,398,437 Other Financial Instruments: Futures Contracts $ 811,624 $ — $ — $ 811,624 Forward Exchange Contracts — 40,404,098 — 40,404,098 Swap Contracts. — 1,668,629 — 1,668,629 Unfunded Loan Commitments. — 55,557 — 55,557 Total Other Financial Instruments $ 811,624 $ 42,128,284 $ — $ 42,939,908 Liabilities: Other Financial Instruments: Futures Contracts $ 1,150,981 $ — $ — $ 1,150,981 Forward Exchange Contracts — 15,452,965 — 15,452,965 Swap Contracts. — 3,431,596 — 3,431,596 Total Other Financial Instruments $ 1,150,981 $ 18,884,561 $ — $ 20,035,542 a Includes common, preferred and convertible preferred stocks and management investment companies as well as other equity investments. b Includes securities determined to have no value at January 31, 2017. c For detailed categories, see the accompanying Statement of Investments. A reconciliation of assets in which Level 3 inputs are used in determining fair value is presented when there are significant Level 3 financial instruments at the end of the period. At January 31, 2017, the reconciliations of assets, are as follows: Net Change in Unrealized Appreciation Net Net (Depreciation) Balance at Transfer Transfer Realized Unrealized Balance on Assets Beginning of Into Out of Cost Basis Gain Appreciation at End Held at Period Purchases Sales Level 3 Level 3 Adjustments (Loss) (Depreciation) of Period Period End Franklin Biotechnology Discovery Fund Assets: Investments in Securities: Equity Investments: a Biotechnology $ 3,195,479 $ 3,750,045 $– $– $– $– $– $ 2,208,138 $ 9,153,662 $ 2,208,138 Pharmaceuticals 8,460,560 – (1,446,039 ) 7,014,521 b (1,446,039 ) Total Investments in Securities $ 11,656,039 $ 3,750,045 $– $– $– $– $– $ 762,099 $ 16,168,183 $ 762,099 |64 FRANKLIN STRATEGIC SERIES NOTES TO STATEMENTS OF INVESTMENTS (UNAUDITED) Net Change in Unrealized Appreciation Net Net (Depreciation) Balance at Transfer Transfer Realized Unrealized Balance on Assets Beginning of Into Out of Cost Basis Gain Appreciation at End Held at Period Purchases Sales Level 3 Level 3 Adjustments (Loss) (Depreciation) of Period Period End Receivables: Investment Securities Sold $ 9,089,004 $ – $– $– $– $– $– $ (41,914) $ 9,047,090 $ (41,914 ) Franklin Small Cap Growth Fund Assets: Investments in Securities: Equity Investments: a Consumer Discretionary $ 10,761,537 $ 8,999,998 $– $– $– $– $– $ 6,554,509 $ 26,316,044 $ 6,554,509 Information Technology – 11,099,995 – 11,099,995 – Convertible Bonds 9,726,750 1,200,000 – (2,334,008 ) 8,592,742 (2,334,008 ) Total Investments in Securities $ 20,488,287 $ 21,299,993 $– $– $– $– $– $ 4,220,501 $ 46,008,781 $ 4,220,501 a Includes common and preferred stocks as well as other equity investments. b Includes securities determined to have no value. Significant unobservable valuation inputs developed by the VC for material Level 3 financial instruments and impact to fair value as a result of changes in unobservable valuation inputs as of January 31, 2017, are as follows: Impact to Fair Fair Value at Valuation Value if Input Description End of Period Technique Unobservable Inputs Amount/Range Increases a Franklin Biotechnology Discovery Fund Assets: Investments in Securities: Equity Investments: b Discounted Cash Biotechnology $ 2,353,173 Flow Model Discount Rate 3.7% Decrease Pharmaceutical 4,038,133 Probability Weighted Free Cash Flow c $3,000 (mil) Increase d Discounted Cash Discount for lack of Flow Model marketability 12.5% Decrease d All Other Investments e 9,776,877 Total $ 16,168,183 Receivables: Discounted Cash Investment Securities Sold. $ 9,047,090 Flow Model Discount Rate 1.6% Decrease Franklin Small Cap Growth Fund Assets: Investments in Securities: Equity Investments: b Consumer Discretionary $ 25,908,788 Discounted Cash Free Cash Flow $ 4,974 (mil) Increase d Flow Model Discount Rate 27.5% Decrease d Discount for lack of Market Comparables marketability 10.4% Decrease d All Other Investments e 20,099,993 |65 FRANKLIN STRATEGIC SERIES NOTES TO STATEMENTS OF INVESTMENTS (UNAUDITED) Impact to Fair Fair Value at Valuation Value if Input Description End of Period Technique Unobservable Inputs Amount/Range Increases a Total $ a Represents the directional change in the fair value of the Level 3 financial instruments that would result from a significant and reasonable increase in the corresponding input. A significant and reasonable decrease in the input would have the opposite effect. Significant impacts, if any, to fair value and/or net assets have been indicated. b Includes preferred stocks and convertible bonds. c Includes probability assumptions for various outcomes of contingent payments for clinical trials and regulatory approvals. d Represents a significant impact to fair value but not net assets. e Includes fair value of immaterial financial instruments developed using various valuation techniques and unobservable inputs. May also include financial instruments with values derived using prior transaction prices or third party pricing information without adjustment for which such inputs are also unobservable. 14. INVESTMENT COMPANY REPORTING MODERNIZATION In October 2016, the U.S. Securities and Exchange Commission adopted new rules and amended existing rules (together, final rules) intended to modernize the reporting and disclosure of information by registered investment companies. In part, the final rules amend Regulation S-X and require standardized, enhanced disclosures about derivatives in investment company financial statements, as well as other amendments. The compliance date for the amendments to Regulation S-X is August 1, 2017. Management is currently evaluating the impact that the adoption of the amendments to Regulation S-X will have on the Funds financial statements and related disclosures. 15. SUBSEQUENT EVENTS The Funds have evaluated subsequent events through the issuance of the Statements of Investments and determined that no events have occurred that require disclosure. |66 FRANKLIN STRATEGIC SERIES NOTES TO STATEMENTS OF INVESTMENTS (UNAUDITED) Abbreviations Counterparty/Exchange Currency Selected Portfolio BZWS Barclays Bank PLC AUD Australian Dollar ADR American Depositary Receipt CITI Citigroup, Inc. BRL Brazilian Real ARM Adjustable Rate Mortgage DBAB Deutsche Bank AG CAD Canadian Dollar BBA British Bankers Association EUX Eurex EUR Euro CDA Community Development Authority/Agency GSCO Goldman Sachs Group, Inc. GBP British Pound CDO Collateralized Debt Obligation ICE Intercontinental Exchange, Inc. IDR Indonesian Rupiah CLO Collateralized Loan Obligation JPHQ JP Morgan Chase & Co. JPY Japanese Yen EDA Economic Development Authority LCH LCH Clearnet LLC KRW South Korean Won ETF Exchange Traded Fund RBCCM Royal Bank of Canada MXN Mexican Peso FHLMC Federal Home Loan Mortgage Corp. RBS Royal Bank of Scotland PLC MYR Malaysian Ringgit FRN Floating Rate Note UBSW UBS AG PHP Philippine Peso GDP Gross Domestic Product PLN Polish Zloty GO General Obligation SGD Singapore Dollar HDC Housing Development Corp. USD United States Dollar LIBOR London InterBank Offered Rate UYU Uruguayan Peso MFM Multi-Family Mortgage PCR Pollution Control Revenue PIK Payment-In-Kind SF Single Family TRA Tax Receivable Agreement Right VRI Value Recovery Instruments Index Abbreviation CDX.NA.HY.Series number CDX North America High Yield Index CDX.NA.IG.Series number CDX North America Investment Grade Index MCDX.NA.Series number MCDX North America Index For additional information on the Funds significant accounting policies, please refer to the Funds most recent semiannual or annual shareholder report. |67 Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures . The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls . There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Gaston Gardey, Chief Financial Officer and Chief Accounting Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FRANKLIN STRATEGIC SERIES By /s/ Laura F. Fergerson Laura F. Fergerson Chief Executive Officer – Finance and Administration Date March 28, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/ Laura F. Fergerson Laura F. Fergerson Chief Executive Officer – Finance and Administration Date March 28, 2017 By /s/ Gaston Gardey Gaston Gardey Chief Financial Officer and Chief Accounting Officer Date March 28, 2017
